Case 3:18-cr-03071-WQH Document 97-2 Filed 03/25/19 PageID.494 Page 1 of 123




                                Exhibit 1
Case 3:18-cr-03071-WQH Document 97-2 Filed 03/25/19 PageID.495 Page 2 of 123



                   U.S. SECURITIES AND EXCHANGE COMMISSION
                                  Washington, D.C.

SECURITIES EXCHANGE ACT OF 1934
Release No. 82903 / March 19, 2018


The U.S. Securities and Exchange Commission (“Commission”) announced the temporary
suspension of trading in the securities of Kelvin Medical, Inc. (“KVMD”), commencing at 9:30
a.m. EDT on March 20, 2018 and terminating at 11:59 p.m. EDT on April 3, 2018.

The Commission temporarily suspended trading in KVMD’s securities due to concerns about the
accuracy and adequacy of information in the marketplace and potentially manipulative
transactions in KVMD’s common stock. This order was entered pursuant to Section 12(k) of the
Securities Exchange Act of 1934 (Exchange Act).

The Commission cautions brokers, dealers, shareholders, and prospective purchasers that they
should carefully consider the foregoing information along with all other currently available
information and any information subsequently issued by KVMD.

Brokers and dealers should be alert to the fact that, pursuant to Exchange Act Rule 15c2-11, at
the termination of the trading suspensions, no quotation may be entered relating to KVMD’s
securities unless and until the broker or dealer has strictly complied with all of the provisions of
the rule. If any broker or dealer is uncertain as to what is required by the rule, it should refrain
from entering quotations relating to KVMD’s securities until such time as it has familiarized
itself with the rule and is certain that all of its provisions have been met. Any broker or dealer
with questions regarding the rule should contact the staff of the Securities and Exchange
Commission in Washington, DC at (202) 551-5720. If any broker or dealer enters any quotation
which is in violation of the rule, the Commission will consider the need for prompt enforcement
action.

If any broker, dealer, or other person has any information which may relate to this matter, they
should immediately contact Judith Weinstock, Esq., at weinstockj@sec.gov or (212) 336-9078.
Case 3:18-cr-03071-WQH Document 97-2 Filed 03/25/19 PageID.496 Page 3 of 123




                                Exhibit 2
           Case 3:18-cr-03071-WQH Document 97-2 Filed 03/25/19 PageID.497 Page 4 of 123




                                   U.S. Attorney's Office
                                Southern District of California

                                        U.S. v. Giguiere, et al
                                           18cr3071-WQH




                                                                  Disc 1 of 1
 LIMITED OFFICIAL USE
   Property c:I U.S. Govemmenl
This Information must be protected
from discloso.re an:I not released to
     l.ll2U!horized individuals.




                             Audio Calls: 421 ,422, 434, 512, 514

                          AUSAs: Aaron Arnzen ; Andrew Galvin
Case 3:18-cr-03071-WQH Document 97-2 Filed 03/25/19 PageID.498 Page 5 of 123




                                Exhibit 3
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.499
                                                               PagePage
                                                                    1 of 84
                                                                         6 of 123



 1   Patrick R. Leverty, Esq.
     LEVERTY & ASSOCIATES LAW CHTD.
 2   Reno Gould House
     832 Willow Street
 3   Reno, NV 89502
     Telephone: (775) 322-6636
 4   Facsimile: (775) 322-3953
     Email: pat@levertylaw.com
 5
     Counsel for Plaintiff
 6
                                IN THE UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8     HANS MENOS, derivatively on behalf of ECO
       SCIENCE SOLUTIONS, INC.,
 9
              Plaintiff,                                   Case No. 3:17-cv-00662-LRH-CBC
10
              vs.
11
       JEFFERY L. TAYLOR, DON L. TAYLOR, L.
12     JOHN LEWIS, S. RANDALL OVESON, and
       GANNON GIGUIERE,
13                                                         JURY TRIAL DEMANDED
              Defendants,
14
              and
15
       ECO SCIENCE SOLUTIONS, INC.,
16
              Nominal Defendant.
17

18          VERIFIED FIRST AMENDED SHAREHOLDER DERIVATIVE COMPLAINT
19          Plaintiff Hans Menos (“Plaintiff”), by his undersigned attorneys, derivatively on behalf of
20   Nominal Defendant Eco Science Solutions, Inc. (“Eco Science” or the “Company”), files this Verified
21
     First Amended Shareholder Derivative Complaint against Defendants Jeffery L. Taylor, Don L.
22
     Taylor, L. John Lewis, S. Randall Oveson, and Gannon Giguiere (collectively, the “Individual
23
     Defendants”) and alleges claims for breach of fiduciary duty, aiding and abetting breach of fiduciary
24

25   duty, unjust enrichment, waste of corporate assets, abuse of control, and gross mismanagement. As

26   for his verified first amended complaint against the Individual Defendants, Plaintiff alleges the

27   following based upon personal knowledge as to himself and his own acts, and information and belief
28
                                                        1
                             Verified First Amended Shareholder Derivative Complaint
 Case 3:18-cr-03071-WQH
      Case 3:17-cv-00662-LRH-CBC
                          Document 97-2
                                   Document
                                        Filed49
                                              03/25/19
                                                 Filed 12/21/18
                                                        PageID.500
                                                                PagePage
                                                                     2 of 84
                                                                          7 of 123



 1   as to all other matters, based upon, inter alia, the investigation conducted by and through his
 2   attorneys, which included, among other things, a review of the Defendants’ public documents,
 3
     conference calls and announcements made by Defendants, 1 United States Securities and Exchange
 4
     Commission (“SEC”) filings, including filings in the civil action commenced by the SEC captioned
 5
     SEC v. Giguiere, et al., Case No. 18-cv-1530 (S.D. Cal.) (the “SEC Action”) 2, a criminal action
 6

 7   brought by the United States Attorney’s Office captioned U.S.A. v. Giguiere, et al., Case No. 18-CR-

 8   3071 WQH (S.D. Cal.) (the “Criminal Action”) 3, wire and press releases published by and regarding

 9   Eco Science, news reports, securities analysts’ reports and advisories about the Company, and
10
     information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary support
11
     will exist for the allegations set forth herein after a reasonable opportunity for discovery.
12
                                         NATURE OF THE ACTION
13
            1.      This is a shareholder derivative action that seeks to remedy blatant and intentional
14

15   misconduct committed by Eco Science’s directors, officers, and controlling person.

16          2.      At the heart of this wrongdoing is a “pump and dump” stock promotion scheme (the
17   “Pump and Dump Scheme”), masterminded by Defendant Gannon Giguiere (“Giguiere”), in which
18
     the Individual Defendants entered a conspiracy to artificially inflate the price of the Company’s shares
19
     that they substantially controlled through sham transactions and misrepresentations to the investing
20
     public, with the aim to enrich the Individual Defendants at the expense of the Company and its
21

22   investors.

23

24
     1
      “Defendants” refers to, collectively, Jeffery L. Taylor, Don L. Taylor, L. John Lewis, S. Randall
25   Oveson, Gannon Giguiere, and the Company.
     2
26    A copy of the complaint filed in the SEC Action is attached hereto as Exhibit A and incorporated
     herein by reference.
27   3
      A copy of the indictment filed in the Criminal Action is attached hereto as Exhibit B and incorporated
28   herein by reference.
                                                      2
                           Verified First Amended Shareholder Derivative Complaint
 Case 3:18-cr-03071-WQH
      Case 3:17-cv-00662-LRH-CBC
                          Document 97-2
                                   Document
                                        Filed49
                                              03/25/19
                                                 Filed 12/21/18
                                                        PageID.501
                                                                PagePage
                                                                     3 of 84
                                                                          8 of 123



 1          3.      The Pump and Dump Scheme began in (at latest) December 2015, when Eco Science
 2   announced that the Company’s then-majority shareholder had sold his Eco Science stock to two
 3
     brothers – Defendants Jeffery Taylor (“J. Taylor”) and Don L. Taylor (“D. Taylor”) (together, the
 4
     “Taylor brothers”) – and that the Taylor brothers had been appointed to run the Company. In truth,
 5
     Defendant Giguiere had paid for the Taylor brothers’ acquisition of the majority of the shares.
 6

 7   Thereafter, Defendant Giguiere acted as an undisclosed control person of Eco Science who personally

 8   installed J Taylor as Eco Science’s Chief Executive Officer (“CEO”) and D. Taylor as the Company’s

 9   Chief Financial Officer (“CFO”), and proceeded to run its affairs.
10
            4.      Those affairs amounted to a fraudulent conspiracy. From the moment that they were
11
     appointed, the Taylor brothers utilized their nominal control over the Company to help Defendant
12
     Giguiere execute the Pump and Dump Scheme. The Pump and Dump Scheme constituted a series of
13
     bogus transactions between the Company and Giguiere-controlled entities and, later, a purported
14

15   “bank” managed by Defendants Jon Lewis (“Lewis”) and S. Randall Oveson (“Oveson”), designed

16   to make the Company and its shares look much more valuable than they truly were.
17          5.      Within a month of the Taylor brothers nominally, and Giguiere in actuality, taking
18
     control of the Company, these Individual Defendants caused the Company to enter an agreement with
19
     Separation Degrees – One, Inc. (“Separation Degrees”) – a purported “marketing and e-commerce
20
     solutions” enterprise also controlled and managed by Giguiere – to (according to the agreement)
21
     “pursue mutual beneficial opportunities that result in the development, licensing/acquisition of, and
22

23   management of on-going technology solutions and marketing campaigns for Eco Science’s

24   initiatives.” In truth, the only “marketing” service provided was an illegal stock promotion campaign
25   carried out by Giguiere through a purported “independent financial commentary” website that he
26
     secretly controlled called TheMoneyStreet.com (“The Money Street”). Throughout 2016, Defendant
27
     Giguiere – with the full knowledge of the Taylor brothers – pumped up the Company on The Money
28
                                                     3
                          Verified First Amended Shareholder Derivative Complaint
 Case 3:18-cr-03071-WQH
      Case 3:17-cv-00662-LRH-CBC
                          Document 97-2
                                   Document
                                        Filed49
                                              03/25/19
                                                 Filed 12/21/18
                                                        PageID.502
                                                                PagePage
                                                                     4 of 84
                                                                          9 of 123



 1   Street as the next big thing, calling it the next “Amazon” of the cannabis industry, and recommending
 2   purchase of its stock. In truth, both Giguiere and the other Individual Defendants knew that the
 3
     Company had zero assets and tens of millions of dollars in debt.
 4
            6.      The Taylor brothers remunerated Separation Degrees for its “marketing services” by
 5
     granting Giguiere, through fraudulent Form S-8 registration statements, millions of dollars’ worth of
 6

 7   Company stock in lieu of cash. Defendant Giguiere profited handsomely from this scheme. Between

 8   April 2016 and January 2017, he sold more than 6 million shares of the Company stock granted to

 9   him though Separation Degrees – which had inflated in value some 1,947% over the course of 2016
10
     as a result of the Individual Defendants’ sham transactions and false representations – for illicit
11
     proceeds of more than $8.5 million. From those proceeds, Giguiere wired monies to a third party,
12
     who then wired the money to Eco Science’s bank account, from which the Taylor brothers then paid
13
     themselves $5,000 per month as their “salaries” for serving as the nominal managers of Eco Science
14

15   at the behest of Giguiere.

16          7.      In early 2017, Giguiere and the Taylor brothers caused the Company to enter another
17   bogus transaction to further the Pump and Dump Scheme, this time involving Phenix Ventures, LLC
18
     (“Phenix”), which Giguiere also owned and controlled. Under that supposed “financing transaction,”
19
     Eco Science agreed to sell ten million shares of the Company’s stock to Phenix at a steep discount,
20
     thus allowing Giguiere to dump yet more shares that were inflated in the Pump and Dump Scheme,
21
     and at a handsome profit.
22

23          8.      As the Company’s share price began to decline in the spring of 2017, the Individual

24   Defendants engaged in yet another sham transaction to keep the Pump and Dump Scheme alive. On
25   May 5, 2017, the Company announced it had entered a Letter of Intent with Ga Du Bank, Inc. a/k/a
26
     Ga Du Corporation (“Ga Du Bank” or “Ga Du”) to acquire Ga Du Bank for stock and cash, allegedly
27
     providing the Company a gateway into the lucrative cannabis banking business. The Individual
28
                                                     4
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
      Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                   Document
                                       Filed 49
                                             03/25/19
                                                 Filed 12/21/18
                                                        PageID.503
                                                                PagePage
                                                                     5 of 10
                                                                          84 of 123



 1   Defendants claimed that the Central Bank of the Southern Cherokee Nation Red Fire People
 2   (“SCNRFP”) purportedly issued a license for Ga Du Bank to operate. In reality, however, the
 3
     Individual Defendants concealed the fact that Ga Du Bank had been in existence of only a few weeks,
 4
     that the SCNRFP had never issued a license to Ga Du Bank, and that SCNRFP was not even
 5
     recognized by the Bureau of Indian Affairs as a sovereign tribe. But the Individual Defendants caused
 6

 7   the Company to acquire Ga Du Bank anyway, continually touting its supposed virtues in a last-ditch

 8   bid to keep the Pump and Dump Scheme viable. Ga Du Bank was managed by Defendants Lewis

 9   and Oveson, who each joined Eco Science’s Board of Directors (the “Board”) once the acquisition
10
     occurred and, as detailed below, profited handsomely from the sham transaction.
11
            9.      The Ga Du Bank affair proved to be the last salvo in the Individual Defendants’ Pump
12
     and Dump Scheme. On May 19, 2017, before the Ga Du acquisition was consummated, the SEC
13
     began to catch on, and suspended trading of Eco Science’s stock over concerns about the accuracy of
14

15   the Company’s public statements concerning Ga Du Bank. The order issued by the SEC stated that

16   “it appears to the [SEC] that there is a lack of current and accurate information concerning the
17   securities” of Eco Science “because of concerns regarding the adequacy and accuracy of information
18
     in a company press release dated May 5, 2017 relating to the company’s proposed acquisition of Ga
19
     Du Bank, Inc.” By the time trading of the Company’s shares resumed, on June 6, 2017, the stock
20
     closed at $0.65 per share, down 72% from the closing price of $2.37 per share on May 19, 2017.
21
            10.     By the summer of 2018, the scheme had completely crumbled. On June 29, 2018, a
22

23   federal grand jury in the United States Court for the Southern District of California issued a criminal

24   indictment against Defendant Giguiere (among others) in the Criminal Action for conspiracy to
25   commit securities fraud and securities fraud.        The indictment charged Giguiere with stock
26
     manipulation and conducting a pump and dump scheme involving two public companies, one of
27
     which was the Pump and Dump Scheme at Eco Science. See Exhibit B.
28
                                                     5
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
      Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                   Document
                                       Filed 49
                                             03/25/19
                                                 Filed 12/21/18
                                                        PageID.504
                                                                PagePage
                                                                     6 of 11
                                                                          84 of 123



 1          11.     Meanwhile, on July 6, 2018, the SEC filed the SEC Action against Defendant Giguiere
 2   (among others) also pertaining to the Pump and Dump Scheme on the Company. For his role in the
 3
     scheme, the complaint charged Defendant Giguiere with violating Section 10(b) of the Securities
 4
     Exchange Act of 1934 (the “Exchange Act”) and Rules 10b-5(a) and (c) promulgated thereunder. See
 5
     Exhibit A.
 6

 7          12.     The Company has been decimated by the Individual Defendants’ knowing breaches

 8   of fiduciary duty and other misconduct. Eco Science has all but collapsed in the fall-out from the

 9   Individual Defendants’ criminal enterprise and breaches of fiduciary duty, as detailed in both the SEC
10
     Action and Criminal Action. Its stock value has nose-dived from a high of $4.58 per share on January
11
     20, 2017 to around $0.03 per share as of December 2018, losing over 99% of its value.
12
            13.     Through the course of the Pump and Dump Scheme, and as detailed further below, the
13
     Individual Defendants also willfully or recklessly made and/or caused the Company to make false
14

15   and/or misleading statements and fail to disclose that: (1) the Individual Defendants engaged in and

16   caused the Company to engage in the Pump and Dump Scheme; (2) the Company’s leadership by the
17   Taylor brothers was nominal only, the Taylor brothers had been installed by Defendant Giguiere and
18
     their controlling block of Company shares had been financed by him, and in truth the Company was
19
     controlled by Defendant Giguiere; (3) the software platform and other purported benefits obtained by
20
     the Company in the Separation Degrees transaction were essentially worthless, and in exchange the
21
     Company had given away millions of dollars of stock to allow the Individual Defendants to engage
22

23   in and cause the Company to engage in the Pump and Dump Scheme; (4) the Company’s strategic

24   acquisitions plan lacked veracity; (5) the Company was registering ten million of its shares for a
25   purported “equity incentive plan” when in fact they were being awarded to Defendant Giguiere as
26
     compensation for, and to further, the Pump and Dump Scheme; (6) Ga Du Bank was just weeks old
27
     when the Company announced its acquisition and was purportedly regulated by a Native American
28
                                                     6
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
      Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                   Document
                                       Filed 49
                                             03/25/19
                                                 Filed 12/21/18
                                                        PageID.505
                                                                PagePage
                                                                     7 of 12
                                                                          84 of 123



 1   tribe; (7) Ga Du Bank’s charter and ability to engage in some desired commercial operations was not
 2   sufficiently developed, and thus not viable; (8) Ga Du Bank had never obtained a valid banking
 3
     license and would not soon have a solution for engaging in banking; (9) the Company’s statements
 4
     concerning Ga Du Bank was in truth a last-ditch effort to keep the Pump and Dump Scheme viable;
 5
     and (10) the Company failed to maintain adequate internal controls. As a result of the foregoing, the
 6

 7   Company’s public statements regarding its business, operations, and prospects were materially false

 8   and misleading at the time they were made. The Individual Defendants also failed to correct and/or

 9   caused the Company to fail to correct these false and misleading statements and omissions of material
10
     fact, rendering them personally liable to the Company for breaching their fiduciary duties.
11
            14.       These false and misleading statements have subjected the Company and Defendants
12
     J. Taylor, D. Taylor, and Giguiere to three federal securities fraud class action lawsuits pending in
13
     the United States District Court for the District of New Jersey that have since been consolidated (the
14

15   “Securities Class Actions”), and has left the Company with the cost of defending and resolving these

16   actions.
17          15.       The Individual Defendants’ misconduct has further subjected the Company to the need
18
     to undertake internal investigations (including in connection with investigations leading to the
19
     Criminal Action and SEC Action), losses from the waste of corporate assets from the sham transaction
20
     constituting the Pump and Dump Scheme, and losses due to the unjust enrichment of Individual
21
     Defendants who were improperly over-compensated by the Company, including in patent acts of self-
22

23   dealing. The fall-out from this conspiracy will likely continue to cost the Company millions of dollars

24   going forward.
25          16.       Moreover, the Individual Defendants (including the Taylor brothers) have been
26
     unjustly enriched at the expense of the Company by obtaining compensation and other unjustified
27
     prerequisites from the Company while breaching their fiduciary duties and committing unlawful acts.
28
                                                      7
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
      Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                   Document
                                       Filed 49
                                             03/25/19
                                                 Filed 12/21/18
                                                        PageID.506
                                                                PagePage
                                                                     8 of 13
                                                                          84 of 123



 1   Further, Defendant Giguiere has been unjustly enriched at the expense of the Company through
 2   obtaining millions of share of inflated Eco Science stock in the sham transactions detailed herein
 3
     without any lawful or rationale consideration. So, too, have Defendants Lewis and Oveson been
 4
     unjustly enriched as a result of the worthless Ga Du Bank transaction. For that same reason, the
 5
     Taylor brothers committed corporate waste at the expense of the Company by causing it to enter sham
 6

 7   transactions (including the Separation Degrees, Phenix, and Ga Du Bank transactions) to further the

 8   Pump and Dump Scheme and without any rational or lawful consideration.

 9          17.     Finally, as a direct and proximate result of the Individual Defendants’ conduct, Eco
10
     Science has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s
11
     discount” that will plague the Company’s stock in the future due to the misconduct alleged herein.
12
            18.     In light of the breaches of fiduciary duty and/or aiding and abetting thereof, unjust
13
     enrichment, and corporate waste engaged in by the Individual Defendants, of the collective
14

15   engagement in fraud and misconduct by the Company’s directors, of the substantial likelihood of the

16   directors’ liability in this derivative action and of certain of them in the Criminal Action, the SEC
17   Action, and the Securities Class Actions, and of their not being disinterested and/or independent
18
     directors, a majority of the Company’s Board of Directors (the “Board”) cannot consider a demand
19
     to commence litigation against themselves on behalf of the Company with the requisite level of
20
     disinterestedness and independence.
21

22                                      JURISDICTION AND VENUE

23          19.     Diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and Defendants are

24   citizens of different states and the amount in controversy exceeds the sum or value of $75,000,
25   exclusive of interest and costs.
26
            20.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because
27
     Plaintiff’s claims raise a federal question pertaining to the claims made in the Criminal Action, the
28
                                                      8
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
      Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                   Document
                                       Filed 49
                                             03/25/19
                                                 Filed 12/21/18
                                                        PageID.507
                                                                PagePage
                                                                     9 of 14
                                                                          84 of 123



 1   SEC Action, and Securities Class Actions, each of which are based on violations of the Exchange
 2   Act.
 3
             21.     The Court has personal jurisdiction over each of the Defendants because each
 4
     Defendant is either a corporation conducting business and maintaining operations in this District, or
 5
     is an individual who is a citizen of Nevada or who has minimum contacts with this District to justify
 6

 7   the exercise of jurisdiction over them.

 8           22.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

 9   substantial portion of the transactions and wrongs complained of herein occurred in this District, one
10
     or more of the Defendants either resides or maintains executive offices in this District, and the
11
     Defendants have received substantial compensation in this District by engaging in numerous activities
12
     that had an effect in this District.
13
                                                  PARTIES
14

15   Plaintiff

16           23.     Plaintiff is a current shareholder of Eco Science. Plaintiff has continuously held Eco

17   Science common stock at all relevant times. Plaintiff is a citizen of New Jersey.
18   Nominal Defendant Eco Science
19
             24.     Eco Science is a Nevada corporation, and its registered agent is National Registered
20
     Agents, Inc. of NV, which is located at 701 S. Carson St., Suite 200, Carson City, Nevada 89701.
21
     Eco Science’s principal executive offices at 1135 Makawao Avenue, Suite 103-188, Makawao,
22

23   Hawaii 96768. Eco Science’s shares trade on the OTCQB Venture Market (“OTC”) under the ticker

24   symbol “ESSI.”

25           25.     Eco Science is a technology-focused company that targets the health and wellness
26   industry. It develops technical solutions ranging from enterprise software solutions to consumer apps
27
     for daily use. The Company’s core services span business location, localized communications
28
                                                       9
                            Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.508
                                                               PagePage
                                                                    10 of15
                                                                          84of 123



 1   between consumers and business operators, social networking, educational content, e-commerce, and
 2   delivery.
 3
            26.      The Company, per its website, “develops technical solutions that empower enthusiasts
 4
     in their pursuit and enjoyment of building eco-friendly businesses and living healthy lifestyles”
 5
     through products including consumer apps for daily use and enterprise software solutions.
 6

 7   Defendant J. Taylor

 8          27.      Defendant J. Taylor has served as the Company’s CEO and President since December

 9   2015. He has also served as the Company’s Secretary and as a Company director since January 2016.
10   According to the Company’s Form 10-K filed with the SEC on May 1, 2017 (the “2016 10-K”), as
11
     of March 31, 2017, Defendant J. Taylor beneficially owned 13,047,019 4 shares of the Company’s
12
     common stock, which represented approximately 28.76% of the Company’s outstanding shares.
13
     Given that the price per share of the Company’s common stock at the close of trading on March 31,
14

15   2017 was $3.39, J. Taylor owned over $44.2 million worth of Eco Science stock.

16          28.      For the fiscal year ended January 31, 2017, Defendant J. Taylor received $8,305,000

17   as compensation from the Company, which included $115,000 as base salary and $8,190,000 in stock
18   awards.
19
            29.      The Company’s 2016 10-K stated the following about Defendant J. Taylor:
20
                  Mr. Jeffery Taylor
21
                  As CEO, Mr. Jeffrey Taylor will oversee the company’s strategy, technology
22
                  roadmap, and consumer community content development programs; Mr. Taylor is
23                a recipient of the Army Commendation Medal from the United States Army during
                  service of operation Uphold Democracy; he served in the United States Army for
24                10 Years and focused on supply chain management technologies with an emphasis
                  on logistics and distribution of specialty materials. Mr. Taylor was discharged with
25                a Medical Discharge; Mr. Taylor has been a real estate entrepreneur and holds a
26
     4
27    According to the Company’s Form 8-K filed with the SEC on October 6, 2017, Defendant J. Taylor
     agreed to return 8,000,000 personal shares of Eco Science common stock to the Company for
28   cancellation, effective September 22, 2017.
                                                     10
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.509
                                                               PagePage
                                                                    11 of16
                                                                          84of 123



 1                   real estate license in the State of Hawaii from 2005 to present. In 2003, Mr. Taylor
                     received his Microsoft technology certification from the Veterans Association
 2                   during rehabilitation process from being injured in the military. As part of his
 3                   passion for open water scuba and snorkeling, he launched Liquid Marlin LLC, and
                     works with the Make A Wish Foundation on Maui as one of its designated snorkel
 4                   instructors.

 5             30.      Defendant J. Taylor is the brother of Defendant D. Taylor.
 6             31.      Defendant J. Taylor was named a defendant in the Securities Class Actions for
 7
     violating and/or causing the Company to violate the Exchange Act, and is referenced in the SEC
 8
     Action as a co-conspirator in the Pump and Dump Scheme with defendants Giguiere and D. Taylor.
 9
     Defendant J. Taylor also knowingly and/or recklessly (a) participated in and caused and/or permitted
10

11   the Company to participate in the Pump and Dump Scheme, and (b) made and caused the Company

12   to make false and misleading statements and material omissions of fact in the Company’s public

13   filings and press releases about the Pump and Dump Scheme and other matters, as alleged further
14
     herein.
15
               32.      Upon information and belief, Defendant J. Taylor is a citizen of Hawaii.
16
     Defendant D. Taylor
17
               33.      Defendant D. Taylor has served as the Company’s CFO since December 2015. He
18

19   has also served as the Company’s Treasurer and as a Company director since January 2016.

20   According to the Company’s 2016 10-K, as of March 31, 2017, Defendant D. Taylor beneficially

21   owned 13,047,019 5 shares of the Company’s common stock, which represented approximately
22
     28.76% of the Company’s outstanding shares. Given that the price per share of the Company’s
23
     common stock at the close of trading on March 31, 2017 was $3.39, D. Taylor owned over $44.2
24
     million worth of Eco Science stock.
25

26
     5
27    According to the Company’s Form 8-K filed with the SEC on October 6, 2017, Defendant D. Taylor
     agreed to return 8,000,000 personal shares of Eco Science common stock to the Company for
28   cancellation, effective September 22, 2017.
                                                     11
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.510
                                                               PagePage
                                                                    12 of17
                                                                          84of 123



 1             34.    For the fiscal year ended January 31, 2017, Defendant D. Taylor received $8,295,000
 2   as compensation from the Company, which included $105,000 as base salary and $8,190,000 in stock
 3
     awards.
 4
               35.    The Company’s 2016 10-K stated the following about Defendant D. Taylor:
 5
               Mr. Don Lee Taylor
 6

 7             As CFO, Don Taylor will oversee the company’s financial governance; business
               community content development program, and business partnerships. Mr. Taylor holds
 8             a real estate license in the State of Hawaii from 2001 to Present; and has been active in
               the Hawaii real estate and real estate financing community. Mr. Taylor currently holds
 9             the title of Broker in Charge of Maui Realty Co., Inc. Mr. Taylor holds a BS in Finance
               with an emphasis in Financial Management from the California State University in
10
               Long Beach.
11
               36.    Defendant D. Taylor is the brother of Defendant J. Taylor.
12
               37.    Defendant D. Taylor was named a defendant in the Securities Class Actions for
13
     violating and/or causing the Company to violate the Exchange Act, and is referenced in the SEC
14

15   Action as a co-conspirator in the Pump and Dump Scheme with defendants Giguiere and J. Taylor.

16   Defendant D. Taylor also knowingly and/or recklessly (a) participated in and caused and/or permitted

17   the Company to participate in the Pump and Dump Scheme, and (b) made and caused the Company
18
     to make false and misleading statements and material omissions of fact in the Company’s public
19
     filings and press releases about the Pump and Dump Scheme and other matters, as alleged further
20
     herein.
21

22             38.    Defendant D. Taylor is a citizen of Hawaii.

23   Defendant Giguiere

24             39.    Defendant Giguiere was the Managing Member of Phenix and is the CEO of

25   Separation Degrees. Defendant Giguiere founded Separation Degrees in December 2014. Defendant
26   Giguiere was also the Managing Member of Phenix from at least January 2017 to at least December
27
     2017. Giguiere worked at all relevant times as a stock promoter in Southern California, and controlled
28
                                                       12
                             Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.511
                                                               PagePage
                                                                    13 of18
                                                                          84of 123



 1   the stock promotion website “TheMoneyStreet.com.”           Eco Science entered into a technology
 2   licensing and marketing support agreement with          Separation Degrees and an equity purchase
 3
     agreement with Phenix.
 4
              40.    As alleged in the SEC Action, Defendant Giguiere was the undisclosed control person
 5
     at Eco Science at all relevant times alleged herein because he financed the Taylor brothers’ controlling
 6

 7   block of Eco Science shares, installed the Taylor brothers as the Company’s officers, and dictated the

 8   Company’s affairs and management. 6

 9            41.    Defendant Giguiere was named a defendant in one of the Securities Class Action
10
     complaints for violating and/or causing the Company to violate the Exchange Act, and is referenced
11
     in the SEC Action as a co-conspirator with the Taylor brothers in the Pump and Dump Scheme.
12
     Defendant Giguiere also knowingly and/or recklessly breached his fiduciary duty and aided the other
13
     Individual Defendants’ breaches of fiduciary duty by (a) participating in and causing and/or
14

15   permitting the Company to participate in the Pump and Dump Scheme, and (b) making and causing

16   the Company to make false and misleading statements and material omissions of fact in the
17   Company’s public filings and press releases about the Pump and Dump Scheme and other matters, as
18
     alleged further herein.
19
              42.    Defendant Giguiere is a citizen of California.
20
     Defendant Lewis
21
              43.    Defendant L. John Lewis (“Lewis”) has served as a Company director since June 21,
22

23   2017. Per his employment agreement with the Company, Lewis is entitled to an annual salary of

24   $120,000 per year and options to purchase 2,500,000 shares of Eco Science stock.

25

26

27

28   6
         See SEC Action ¶ 18.
                                                     13
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.512
                                                               PagePage
                                                                    14 of19
                                                                          84of 123



 1          44.     The Company’s Form 8-K filed with the SEC on June 26, 2017 stated the following
 2   about Defendant Lewis:
 3
            L. John Lewis
 4
            Mr. Lewis graduated Magna Summa Cum Laude from the University of Utah in
 5          1976, with a Bachelor of Science degree in political science, and an international
            relations certificate. He received a Juris Doctor degree from Stanford Law School
 6          in 1979, and was managing director of the Stanford Law Journal. Following law
 7          school, Mr. Lewis served as a law clerk on both the United States District Court for
            the Southern District of California and on the United States Tenth Circuit Court of
 8          Appeals.

 9          As a lawyer, Mr. Lewis has represented American Dairies, China Sky One, the
            Metropolitan Insurance Group, Skaggs-Alpha Beta, and numerous other companies
10
            in connection with private and public offerings, and/or mergers with public entities
11          now trading on the New York Stock Exchange.

12          Mr. Lewis departed from the practice of law to become involved in assisting private
            companies with significant growth trajectories. He has been active in assisting such
13          companies with capital formation, structure and the private equity and business
            management for approximately the last twenty years as a consultant, legal advisor
14
            and/or manger, and has been the General Manager of a household products
15          manufacturing company, the CEO of a nutraceutical company, and the Managing
            Director of a Swiss based asset management firm, as well as managing a large legal
16          and contracting group for a multi-national NGO. His management duties have run
            the gamut from managing a small business development group of several
17          individuals to responsibility for hundreds of employees.
18
            Mr. Lewis has served as an instructor of “International Legal and Treaty
19          Conventions”, “International Commercial Conflicts” for the United States Army,
            and was a part time Professor of Business Law at LDS Business College, as well
20          as Visiting Instructor of Business Communications and Entrepreneurship” at the
            University of Utah.
21

22          Mr. Lewis has received the following honorary distinctions: (i) Owl and Key; (ii)
            Pi Sigma Alpha; and (iii) Who’s Who in American Law.
23
            45.     Defendant Lewis served as President of Ga Du Bank, and signed the May 2, 2017
24
     Letter of Intent between Ga Du Bank and Eco Science in such capacity. On June 21, 2017, per the
25

26   Stock Purchase Agreement, Lewis was appointed CEO of Ga Du.

27          46.     Defendant Lewis breached his fiduciary duties by approving and participating in the

28   Ga Du Bank venture that was designed to keep the Eco Science’s stock artificially inflated to promote
                                                     14
                        Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.513
                                                               PagePage
                                                                    15 of20
                                                                          84of 123



 1   the Pump and Dump Scheme, and aided and abetted the other Individual Defendants’ breaches of
 2   fiduciary duty as alleged herein.
 3
            47.     Upon information and belief, Defendant Lewis is a citizen of Utah.
 4
     Defendant Oveson
 5
            48.     Defendant S. Randall Oveson (“Oveson”) has served as a Company director since June
 6
     21, 2017. Per his employment agreement with the Company, Oveson is entitled to an annual salary
 7

 8   of $120,000 per year and options to purchase 1,500,000 shares of Eco Science Stock.

 9          49.     The Company’s Form 8-K filed with the SEC on June 26, 2017 stated the following

10   about Defendant Oveson:
11
            S Randall Oveson
12
            BS MBA • Management, Finance, and Accounting
13
            Mr. Oveson started his career as a Financial Analyst with Suite Thinking, Inc., a
14          boutique hospitality consulting firm in Newport Beach, CA. There Mr. Oveson
            developed systems and processes used to analyze dozens of hotels part of a $500
15
            million+ portfolio in various financial and operational categories still in use in the
16          hospitality industry today.

17          Upon completion of his MBA at Pepperdine University Mr. Oveson has taken CEO,
            COO, CFO, and CIO roles in hospitality, the aerospace, manufacturing, brokerage,
18          action sports, telecommunications, and the banking and healthcare technology
            industries. His range of experience includes all aspects of management for start-up
19
            and mid-tier companies both public and private entities. He has led dozens of full
20          financial audits and reviews and has also led numerous PCI audits and MasterCard
            RAMP reviews. He has been instrumental in projects as diverse as the first and
21          largest prepaid CLEC in the State of California to building out and growing the first
            financial data center on the island of Antigua.
22
            Mr. Oveson is currently involved in financial processing projects in Europe,
23
            Canada, and the US as well as assisting with the development of Ga Du
24          Corporation’s enterprise solutions and operations.

25          50.     On June 21, 2017, per the Stock Purchase Agreement, Oveson was appointed Chief

26   Operating Officer of Ga Du.
27

28
                                                    15
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.514
                                                               PagePage
                                                                    16 of21
                                                                          84of 123



 1          51.     Defendant Oveson breached his fiduciary duties by approving and participating in the
 2   Ga Du Bank venture that was designed to keep the Eco Science’s stock artificially inflated to promote
 3
     the Pump and Dump Scheme, and aided and abetted the other Individual Defendants’ breaches of
 4
     fiduciary duty as alleged herein.
 5
            52.     Defendant Oveson is a citizen of Utah.
 6

 7                   FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

 8          53.     By reason of their positions as officers, directors and/or controlling persons of Eco

 9   Science and because of their ability to control the business and corporate affairs of Eco Science, the
10
     Individual Defendants owed Eco Science and its shareholders fiduciary obligations of trust, loyalty,
11
     good faith, and due care, and were and are required to use their utmost ability to control and manage
12
     Eco Science in a fair, just, honest, and equitable manner. The Individual Defendants were and are
13
     required to act in furtherance of the best interests of Eco Science and its shareholders so as to benefit
14

15   all shareholders equally.

16          54.     Each director and officer of the Company owes to Eco Science and its shareholders
17   the fiduciary duty to exercise good faith and diligence in the administration of the Company and in
18
     the use and preservation of its property and assets and the highest obligations of fair dealing.
19
            55.     The Individual Defendants, because of their positions of control and authority as
20
     directors, officers, and/or controlling persons of Eco Science, were able to and did, directly and/or
21

22   indirectly, exercise control over the wrongful acts complained of herein.

23          56.     To discharge their duties, the officers, directors, and/or controlling persons of Eco

24   Science were required to exercise reasonable and prudent supervision over the management, policies,
25   controls, and operations of the Company.
26
            57.     Each Individual Defendant, by virtue of his or her position as a director, officer, and/or
27
     controlling person, owed to the Company and to its shareholders the highest fiduciary duties of
28
                                                     16
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.515
                                                               PagePage
                                                                    17 of22
                                                                          84of 123



 1   loyalty, good faith, and the exercise of due care and diligence in the management and administration
 2   of the affairs of the Company, as well as in the use and preservation of its property and assets. The
 3
     conduct of the Individual Defendants complained of herein involves a knowing and culpable violation
 4
     of their obligations as directors, officers, and/or controlling persons of Eco Science, the absence of
 5
     good faith on their part, or a reckless disregard for their duties to the Company and its shareholders
 6

 7   that the Individual Defendants were aware or should have been aware posed a risk of serious injury

 8   to the Company. The conduct of the Individual Defendants has been ratified by those Individual

 9   Defendants who collectively comprised Eco Science’s board of directors at all relevant times.
10
            58.     As senior executive officers, directors and/or controlling persons of a publicly-traded
11
     company whose common stock was registered with the SEC pursuant to the Securities Exchange Act
12
     of 1934 (“Exchange Act”) and traded on the OTC, the Individual Defendants had a duty to prevent
13
     and not to effect the dissemination of inaccurate and untruthful information with respect to, inter alia,
14

15   the Company’s financial condition, performance, growth, operations, financial statements, business,

16   products, management, earnings, internal controls, and present and future business prospects, and had
17   a duty to cause the Company to disclose in its regulatory filings with the SEC all those events
18
     described in this Complaint that it failed to disclose, so that the market price of the Company’s
19
     common stock would be based upon truthful and accurate information.
20
            59.     To discharge their duties, the officers, directors, and/or controlling persons of Eco
21
     Science were required to exercise reasonable and prudent supervision over the management, policies,
22

23   practices, and internal controls of the Company. By virtue of such duties, the officers, directors,

24   and/or controlling persons of Eco Science were required to, among other things:
25

26

27

28
                                                     17
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.516
                                                               PagePage
                                                                    18 of23
                                                                          84of 123



 1         (a)    ensure that the Company was operated in a diligent, honest, and prudent manner in
 2         accordance with the laws and regulations of Nevada, the United States, and pursuant to Eco
 3
           Science’s own Code of Ethics; 7
 4
           (b)    conduct the affairs of the Company in an efficient, business-like manner so as to make
 5
           it possible to provide the highest quality performance of its business, to avoid wasting the
 6

 7         Company’s assets, and to maximize the value of the Company’s stock;

 8         (c)    remain informed as to how Eco Science conducted its operations, and, upon receipt of

 9         notice or information of imprudent or unsound conditions or practices, to make reasonable
10
           inquiry in connection therewith, and to take steps to correct such conditions or practices;
11
           (d)    establish and maintain systematic and accurate records and reports of the business and
12
           internal affairs of Eco Science and procedures for the reporting of the business and internal
13
           affairs to the Board and to periodically investigate, or cause independent investigation to be
14

15         made of, said reports and records;

16         (e)    maintain and implement an adequate and functioning system of internal legal,
17         financial, and management controls, such that Eco Science’s operations would comply with
18
           all laws and Eco Science’s financial statements and regulatory filings filed with the SEC and
19
           disseminated to the public and the Company’s shareholders would be accurate;
20
           (f)    exercise reasonable control and supervision over the public statements made by the
21
           Company’s officers and employees and any other reports or information that the Company
22

23         was required by law to disseminate;

24         (g)    refrain from unduly benefiting themselves and other Company insiders at the expense
25         of the Company; and
26

27
     7
      The Company’s 2016 10-K notes that the Company has adopted a Code of Ethics, but it is not
28   publicly available.
                                                   18
                         Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.517
                                                               PagePage
                                                                    19 of24
                                                                          84of 123



 1          (h)      examine and evaluate any reports of examinations, audits, or other financial
 2          information concerning the financial affairs of the Company and to make full and accurate
 3
            disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth
 4
            above.
 5
            60.      Each of the Individual Defendants further owed to Eco Science and the shareholders
 6

 7   the duty of loyalty requiring that each favor Eco Science’s interest and that of its shareholders over

 8   their own while conducting the affairs of the Company and refrain from using their position, influence

 9   or knowledge of the affairs of the Company to gain personal advantage.
10
            61.      At all times relevant hereto, the Individual Defendants were the agents of each other
11
     and of Eco Science and were at all times acting within the course and scope of such agency.
12
            62.      Because of their advisory, executive, managerial, directorial, and controlling positions
13
     with Eco Science, each of the Individual Defendants had access to adverse, non-public information
14

15   about the Company.

16          63.      The Individual Defendants, because of their positions of control and authority, were
17   able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,
18
     as well as the contents of the various public statements issued by Eco Science.
19
              CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
20
            64.      In committing the wrongful acts alleged herein, the Individual Defendants have
21
     pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with and
22

23   conspired with one another in furtherance of their wrongdoing. The Individual Defendants caused

24   the Company to conceal the true facts as alleged herein. The Individual Defendants further aided and

25   abetted and/or assisted each other in breaching their respective duties.
26
            65.      The purpose and effect of the conspiracy, common enterprise, and/or common course
27
     of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’
28
                                                     19
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.518
                                                               PagePage
                                                                    20 of25
                                                                          84of 123



 1   violations of law, including breaches of fiduciary duty, unjust enrichment, abuse of control, gross
 2   mismanagement, waste of corporate assets, and aiding and abetting thereof; (ii) conceal adverse
 3
     information concerning the Company’s operations, financial condition, competitors, future business
 4
     prospects and internal controls; (iii) engage in the Pump and Dump Scheme; and (iv) artificially
 5
     inflate the Company’s stock price.
 6

 7          66.     The Individual Defendants accomplished their conspiracy, common enterprise, and/or

 8   common course of conduct by causing the Company to purposefully, recklessly, or negligently

 9   conceal material facts, fail to correct such misrepresentations, and violate applicable laws. The
10
     Individual Defendants collectively and individually initiated a course of conduct that was designed
11
     to and did conceal the facts that the Company engaged in the Pump and Dump Scheme, the
12
     Company’s strategic acquisitions plan lacked veracity, the Company made inadequate and inaccurate
13
     public statements concerning, inter alia, its potential acquisition of Ga Du Bank, and the Company
14

15   failed to maintain adequate internal controls. Because the conduct described herein occurred under

16   the authority and approval of the Board, each of the Individual Defendants who is a director of Eco
17   Science was a direct, necessary, and substantial participant in the conspiracy, common enterprise,
18
     and/or common course of conduct complained of herein.
19
            67.     Each of the Individual Defendants aided and abetted and rendered substantial
20
     assistance in the wrongs complained of herein. In taking such actions to substantially assist the
21
     commission of the wrongdoing complained of herein, each of the Individual Defendants acted with
22

23   actual or constructive knowledge of the primary wrongdoing, either took direct part in or substantially

24   assisted the accomplishment of that wrongdoing, and was or should have been aware of his or her
25   overall contribution to and furtherance of the wrongdoing.
26

27

28
                                                    20
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.519
                                                               PagePage
                                                                    21 of26
                                                                          84of 123



 1            68.    At all times relevant hereto, each of the Individual Defendants was the agent of each
 2   of the other Individual Defendants and of Eco Science, and was at all times acting within the course
 3
     and scope of such agency.
 4
                              INDIVIDUAL DEFENDANTS’ MISCONDUCT
 5
     The Pump and Dump Scheme
 6
              69.    The Pump and Dump Scheme began with Defendant Giguiere’s takeover of the
 7

 8   Company and its shares, with the assistance of Defendants J. Taylor and D. Taylor.

 9            70.    The Company’s Form 8-K filed with the SEC on December 24, 2015 announced that

10   Eco Science’s majority shareholder, Domenic Marciano, had sold his shares in a private transaction
11
     equally to Defendants J. Taylor and D. Taylor. The Taylor brothers collectively purchased about
12
     57.5% of the Company’s issued and outstanding shares, with a then market value of $61,000. The
13
     filing further announced that Defendant J. Taylor would become the Company’s CEO and Defendant
14
     D. Taylor would be become the Company’s CFO, and would be designated the sole directors of the
15

16   Company.

17            71.    The information on the Form 8-K was false and misleading, however, because (as now
18   confirmed in the SEC Action) Defendant Giguiere, as an undisclosed control person of the Company,
19
     secretly arranged to pay Marciano the controlling block of the Company’s shares, and then
20
     clandestinely installed the Taylor brothers as the Company’s purported officers. 8
21
              72.    Defendant Giguiere, with the assistance of the remaining Individual Defendants, then
22
     caused the Company to enter a series of bogus transactions to consummate the Pump and Dump
23

24   Scheme.

25            A. The Separation Degrees Transactions
26

27
     8
28       See SEC Action ¶¶ 109-110.
                                                     21
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.520
                                                               PagePage
                                                                    22 of27
                                                                          84of 123



 1            73.    First, on January 12, 2016, the Company filed a Form 8-K with the SEC announcing
 2   that on January 1, 2016, the Company entered into a “technology licensing and marketing support”
 3
     letter agreement with Separation Degrees, an alleged technology company in which Giguiere was
 4
     founder, Chairman, CEO, Secretary, and President 9, “that will result in the development, licensing
 5
     and management of on-going technology solutions and marketing campaigns for ESSI’s initiatives.”
 6

 7            74.    As consideration for Giguiere’s promotion of Eco Science stock, pursuant to the letter

 8   agreement, the Company agreed to pay Separation Degrees $35,000 worth of Eco Science common

 9   stock per month, to be issued pursuant to a Form S-8 registration statement. The letter agreement
10
     called for the stock to be issued at the greater of $0.01 per share or a 30% discount to the volume
11
     average weighted price of Company stock on the date of payment. 10
12
              75.    The parties then amended the letter agreement on June 1, 2016, whereby Eco Science
13
     agreed to purchase from Separation Degrees a supposed “proprietary messaging and consumer
14

15   relationship management software platform” in exchange for consideration of another 500,000 shares

16   of Company common stock. And, in a subsequent amendment dated October 1, 2016, the parties
17   agreed to increase Separation Degrees’ monthly payments under the letter agreement to $42,000
18
     worth of Company common stock, also to be issued pursuant to a Form S-8 registration statement. 11
19
              76.    Indeed, the Company’s subsequent SEC filings revealed several instances of shares
20
     being issued to Separation Degrees. This included an additional 1.2 million shares as part of the
21

22

23
     9
       Defendant Giguiere created Separation Degrees and appointed himself as CEO, and used Separation
24   Degrees to award himself millions of shares in exchange for selling to Separation Degrees a vague
     “software platform” consisting of “millions of lines of code” that never amounted to anything
25
     significant or noteworthy. The IPO for Separation Degrees that would register Defendant Giguiere’s
26   shares never occurred, despite the registration statement for it being declared effective after
     considerable back-and-forth with the SEC.
27   10
          See SEC Action ¶ 113.
28   11
          See SEC Action ¶¶ 115-16.
                                                     22
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.521
                                                               PagePage
                                                                    23 of28
                                                                          84of 123



 1   Asset Purchase Agreement (as noted in the Company’s Form 10-K filed with the SEC on May 17,
 2   2016), 1.3 million shares as part of its consulting agreement with Separation Degrees (as noted in the
 3
     Company’s Form 10-Q filed with the SEC on June 20, 2016), and 7.5 million shares allocated for
 4
     advertising services (as noted in the Company’s Form 10-Q filed with the SEC on September 19,
 5
     2016).
 6

 7             77.    The Company’s and Separation Degrees’ supposed “software platform” collaboration

 8   resulted in two apps, titled “Fitrix” and “Herbo,” respectively, being brought to market in 2016. The

 9   Company’s Form 10-K filed with the SEC on May 17, 2016 described Fitrix as “a powerful and
10
     flexible companion which helps users keep track of your day to day fitness routines, dietary habits
11
     and alternative medicine intake,” and Herbo as an app “with a database of over 14,000 alternative
12
     medicine locations and delivery services, doctors who provide evaluations, and local shops that sell
13
     relevant product.” Defendant Giguiere also caused Eco Science to issue statements via press releases
14

15   that touted the “software platform” purportedly provided by Separation Degrees. 12 In truth, Fitrix

16   and Herbo were essentially worthless, as the Individual Defendants knew full well, due to a lack of
17   advertising revenue and functionality. Instead, the collaboration was really designed to effectuate the
18
     Pump and Dump Scheme, whereby the Individual Defendants caused the publication of illegal articles
19
     pumping up the Company stock. Indeed, the Company’s own public filings suggested that the
20
     services Separation Degrees provided under the letter agreement were for “advertising and promotion
21

22   services”. For the fiscal year ended January 31, 2017, the Company was invoiced by Separation

23   Degrees for an amount exceeding $2 million, $1.7 million of which was for “advertising and

24   promotion services” of Eco Science’s brands, including Fitrix and Herbo.
25

26

27

28   12
          See Criminal Action ¶¶ 35(g) and (g).
                                                      23
                            Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.522
                                                               PagePage
                                                                    24 of29
                                                                          84of 123



 1          78.     Through Giguiere’s The Money Street, the Individual Defendants caused to be
 2   published a series of articles that outlandishly promoted and recommended purchasing the
 3
     Company’s stock – an enterprise that in truth had zero revenue and a $43 million deficit by January
 4
     31, 2017 – even noting that Eco Science has the potential to become the next Uber or Amazon of the
 5
     cannabis industry. 13 The Money Street published at least two articles. The first, titled “ESSI and the
 6

 7   2016 Elections”, claimed that

 8         [i]t’s typically been true that most industries will not see much movement during an
           election year... BUT once in a while, there are a few outliers that challenge this
 9         thought. AND when they do, they merit a closer look. Eco Science Solutions just may
           be that outlier to bring the returns you are seeking during this window of time.
10

11          79.     The second article claimed that Eco Science could become the next Amazon or Uber

12   of the cannabis industry. Choice quotes from the article have to be read to be believed:

13          Eco Science Solutions, Inc. (OTC: ESSI) has an interesting business model. It’s
            approaching the industry as a technology company that is building and delivering
14          e-commerce infrastructure services that connect consumers with cannabis
15          businesses (B2C), and cannabis businesses with other cannabis businesses (B2B).

16          Their timing to the market couldn’t be better, and if they can execute, they stand to
            make a big splash.
17
                                                    ***
18
            It’s eerily similar to how Amazon started out. It initially launched focused on
19          selling books. It wasn’t a sexy product line, and one that was probably not too
            competitive at the time. This allowed Amazon to perfect is e-commerce model
20
            while building direct relationships with consumers that eventually led to it owning
21          the coveted “the last mile” because of its delivery of products to the doorsteps of
            consumers.
22

23

24

25
     13
26     Notably, The Money Street also promoted the stock of a company that Defendant Giguiere was the
     CEO of, called Eventure Interactive, Inc (“Eventure Interactive”). Eventure Interactive was a
27   company set up in an identical way to Separation Degrees, whereby Defendant Giguiere awarded
     himself millions of shares of stock for the sale of a mysterious “software platform” that consisted of
28   “millions of lines of code” that ultimately amounted to nothing of significance.
                                                        24
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.523
                                                               PagePage
                                                                    25 of30
                                                                          84of 123



 1          As Amazon started out just selling books, owning the last mile has allowed them to
            continue to expand their product offerings, and to grow vertically to further allow
 2          them to capture more market share.
 3
            If you take a look at Eco Science’s business model, one could see the similarities
 4          to Amazon’s strategy.

 5          Eco Science is developing technology infrastructure to create a marketplace. The
            marketplace will connect consumers with products that are carried by sellers. The
 6          products offered are not considered “sexy” products. This affords for the likelihood
            of less competition, which allows the company time to optimize its technology and
 7          business model while building long-term consumer relationships.
 8
            Eco Science will primarily connect consumers with local smoke shops and local
 9          businesses. This allows it to provide consumers with multiple options to get their
            products – from their own branded delivery service (Uber), to in-store pick-up, to
10          quick and convenient mail delivery.
11          80.     Neither of these articles disclosed Defendant Giguiere’s control over The Money
12
     Street, his control of Eco Science, or that Giguiere was planning on selling his Eco Science stock into
13
     the market.
14
            81.     From August 2016 to December 2016, the price per share of Eco Science stock rose
15
     1,947% (emphasis added). Such a meteoric rise is inexplicable given the fact that by December 2016,
16

17   the Company’s business consisted of two YouTube channels with a combined six subscribers, and its

18   Fitrix and Herbo apps only had 100 to 500 downloads each. In fact, the only logical explanation for
19   the increase in the Company’s stock price is the Pump and Dump Scheme effectuated by the
20
     Individual Defendants.
21
            82.     The illicit relationship with Separation Degrees ended within a year of its beginning,
22
     resulting in yet more windfalls to the Individual Defendants at the expense of the Company. On
23
     January 18, 2017, the Company filed a Form 8-K with the SEC that noted that on January 10, 2017,
24

25   the Company had entered into a Cancellation and Release Agreement with Separation Degrees

26   concerning the technology licensing and marketing agreement, upon which the Company owed
27   Separation Degrees $1,920,424 in unpaid fees. Pursuant to the Cancellation and Release Agreement,
28
                                                    25
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.524
                                                               PagePage
                                                                    26 of31
                                                                          84of 123



 1   the Company cancelled the unpaid fees in exchange for 4,000,000 more shares of Company common
 2   stock. Since the price per share of Company stock at closing on January 10, 2017 was $2.76, the
 3
     $1,920,424 in unpaid fees turned into $11,040,000 worth of Eco Science stock for Separation Degrees
 4
     – meaning for Giguiere.
 5
              83.    Throughout 2016, to consummate transfers of the Eco Science shares to his enterprise,
 6

 7   Giguiere (with the assistance and signature of the Taylor brothers) caused Eco Science to file two

 8   Form S-8 registration statements with the SEC, the first on April 4, 2016 and the second on November

 9   23, 2016, each which purported to register five million shares of Eco Science’s common stock
10
     pursuant to Eco Science’s “2016 Equity Incentive Plan.” Issuers may register securities pursuant to
11
     Form S-8 registration statements to be offered under an “employee benefit plan” to their “employees,”
12
     which term is defined to include “consultants” and “advisors,” but only if such consultants or advisors
13
     “provide bona fide services to the registrant,” the services “are not in connection with the offeror sale
14

15   of securities in a capital-raising transaction,” and the services “do not directly or indirectly promote

16   or maintain a market” for the securities in question. But because the shares sought to be registered
17   were being offered to compensate Separation Degrees for the illegal promotion of Eco Science stock,
18
     not for “bona fide services”, the Individual Defendants knew that Eco Science’s stock issuances were
19
     unlawful, and in contravention of SEC rules limiting the use of Form S-8.
20
              84.    Once the stock was issued and transferred to Giguiere, the SEC Action provides details
21
     as to what happened next:
22

23            85.    On April 6, 2016, Eco Science issued its first tranche of 1,250,000 shares to Separation

24   Degrees under the April 4, 2016 S-8 as payment for a “portion of the month of January’s salary.” 14
25

26

27
     14
          See SEC Action ¶ 120.
28
                                                     26
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.525
                                                               PagePage
                                                                    27 of32
                                                                          84of 123



 1            86.    On April 18, 2016, defendant Giguiere deposited Separation Degrees’ initial tranche
 2   of 1,250,000 shares in a brokerage account in Separation Degrees’ name. 15
 3
              87.    In the deposit documentation, defendant Giguiere stated that he was not an
 4
     “affiliate/control person” of Eco Science and that he had not “made arrangement for the solicitation
 5
     of buy orders in connection with this sale.” But Defendant Giguiere was well aware that these
 6

 7   statements were materially false and misleading because he, in fact, controlled Eco Science and was

 8   arranging for the solicitation of buy orders of Eco Science stock through his promotion of the

 9   investment on The Money Street. 16
10
              88.    On May 23, October 3, and October 19, 2016, defendant Giguiere deposited
11
     approximately 3,607,000 additional shares of Eco Science issued pursuant to the April 4, 2016 Form
12
     S-8 into the Separation Degrees account, making the same false statements he made in connection
13
     with his April 18, 2016 deposit. 17
14

15            89.    For the October 3, 2016 deposit, defendant Giguiere was required to submit a “Non-

16   Affiliate Shareholder’s Representations Letter,” in which he stated that he was not an affiliate of Eco
17   Science and that he was not aware of any nonpublic material adverse information about Eco Science.
18
     These statements were materially false and misleading because defendant Giguiere, in fact, controlled
19
     Eco Science and was aware of non-public material information adverse to Eco Science – namely, that
20
     the Company was subject to his own fraudulent scheme. 18
21

22

23

24

25   15
          See SEC Action ¶ 121.
     16
26        See SEC Action ¶ 122.
     17
          See SEC Action ¶ 123.
27
     18
          See SEC Action ¶ 124.
28
                                                     27
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.526
                                                               PagePage
                                                                    28 of33
                                                                          84of 123



 1            90.    The October 3, 2016 deposit also included a letter signed by Defendants Giguiere and
 2   J. Taylor, in which Defendant Giguiere represented that he was not an affiliate of Eco Science and
 3
     “did not directly or indirectly promote or maintain a market for the Company’s securities.” These
 4
     statements were also materially false and misleading because Defendant Giguiere controlled Eco
 5
     Science and was actively promoting the Company’s securities on The Money Street. 19
 6

 7            91.    On November 18 and 29, 2016, Defendant Giguiere deposited into a second brokerage

 8   account in his own name an additional 1.9 million shares of Eco Science stock. These 1.9 million

 9   shares were comprised of 1.4 million shares that Defendant Giguiere had purchased from Eco
10
     Science’s prior chief executive officer for $100,000, and 500,000 shares he had received from Eco
11
     Science as payment for Separation Degrees’ sale of the purported communications software
12
     platform. 20
13
              92.    In the deposit documentation accompanying these foregoing deposits, Defendant
14

15   Giguiere made the same false statement that he made in connection with his previous deposits: that

16   he was not an “affiliate/control person” of Eco Science and that he had not “made arrangement for

17   the solicitation of buy orders in connection with this sale.” These statements were materially false
18
     and misleading because Defendant Giguiere controlled Eco Science and was arranging for the
19
     solicitation of buy orders of Eco Science stock through his promotion of the investment on The
20
     Money Street. 21
21

22            93.    On December 23, 2016, defendant Giguiere deposited 600,000 shares of Eco Science

23   stock into another brokerage account in his own name that he opened at a second broker-dealer.

24

25
     19
          See SEC Action ¶ 125.
26   20
          See SEC Action ¶ 126.
27   21
          See SEC Action ¶ 127.
28
                                                     28
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.527
                                                               PagePage
                                                                    29 of34
                                                                          84of 123



 1   Defendant Giguiere’s deposit documentation states that he obtained 500,000 of the 600,000 shares as
 2   payment from Eco Science for Separation Degrees’ sale of the purported communications software
 3
     platform—i.e., a duplicate tranche of 500,000 shares he had already been paid and had deposited in
 4
     the first brokerage account on November 29, 2016. 22
 5
              94.    In connection with the latter deposit, defendant Giguiere signed a “Stock Promotion
 6

 7   Affidavit” dated December 29, 2016, in which the broker-dealer stated that it had “detected

 8   promotional activity that is concurrent with the deposit and/or sale of your stock. Attached is a sample

 9   of the information currently being circulated.” The attachment was comprised of two online articles
10
     from September and December 2016 discussing the promotion of Eco Science by The Money Street. 23
11
              95.    The affidavit asked defendant Giguiere, “Were you aware of the promotional activity
12
     in the issue you wish to deposit or are offering for sale?” Defendant Giguiere checked “no” and then
13
     stated: “I am not involved in any promotional activity whatsoever. Third parties, of which I cannot
14

15   control, will/may opine on what they choose to on any security listed, on any exchange.” But, as

16   Defendant Giguiere knew full well, these statements were false and misleading because he was
17   promoting Eco Science on The Money Street. 24
18
              96.    Between April 21, 2016 and January 18, 2017, defendant Giguiere sold more than 6.6
19
     million shares of Eco Science in his brokerage accounts for illicit proceeds of more than $8.5
20
     million.25
21

22

23

24

25   22
          See SEC Action ¶ 128.
     23
26        See SEC Action ¶ 129.
     24
          See SEC Action ¶ 130.
27
     25
          See SEC Action ¶ 138.
28
                                                     29
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.528
                                                               PagePage
                                                                    30 of35
                                                                          84of 123



 1            97.    Beginning in May 2016, defendant Giguiere began wiring a portion of the proceeds of
 2   these stock sales to a third party, who in turn wired the money to Eco Science’s bank account.
 3
     Defendants J. Taylor and D. Taylor then paid themselves $5,000 per month out of the Eco Science
 4
     account. 26
 5
              98.    Because Eco Science earned no revenues, the third party’s deposits of the proceeds of
 6

 7   Giguiere’s sales of Eco Science stock were the Company’s primary funding source, and thus the

 8   source of the compensation paid to the Taylor brothers. Put another way, Defendant Giguiere used

 9   the proceeds of his sales of Eco Science stock to pay the Taylor brothers to act as nominal officers of
10
     the company. Accordingly, the Taylor Brothers were direct financial beneficiaries of the Pump and
11
     Dump Scheme, not just active participants in it. 27
12
              B. The Phenix Transaction
13
              99.    In the second transaction, on January 26, 2017, the Company filed a Form 8-K with
14

15   the SEC that noted that on January 15, 2017, the Company had entered into an Equity Purchase

16   Agreement with Phenix, a company also owned by Defendant Giguiere, whereby Phenix agreed to
17   purchase up to 10,000,000 shares of Company common stock upon “put notices” of the Company to
18
     Phenix and that the Company would file a Form S-1 Registration Statement with the SEC to register
19
     the 10,000,000 shares.
20
              100.   The purchase price for the 10,000,000 shares would be “equal to 83% of the lowest
21

22   volume weighted price for the ten consecutive trading days immediately following the date on which

23   the applicable Put notice is delivered to Investor.” Notably, this financing deal was an almost

24

25

26

27   26
          See SEC Action ¶ 139.
28   27
          See SEC Action ¶ 140-41.
                                                     30
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.529
                                                               PagePage
                                                                    31 of36
                                                                          84of 123



 1   identical replica of a toxic financing deal entered into by Eventure Interactive, for which Defendant
 2   Giguiere also was the mastermind, and which led Eventure Interactive’s stock to plummet to zero.
 3
            101.    Thus, Defendant Giguiere, with already 4,000,000 shares as a result of the cancellation
 4
     of the agreement with Separation Degrees, was, pending the filing of a registration statement, to
 5
     receive an additional 10,000,000 shares of company stock at a discounted price, and would be able
 6

 7   to sell them for a profit regardless of the fact that the stock was also concurrently being artificially

 8   inflated due to the Pump and Dump Scheme. Sales of such large amounts of stock would also make

 9   the share price of Eco Science fall, to the detriment of the Company’s shareholders.
10
            102.    On May 12, 2017, the SEC declared effective the Company’s Form S-1 Registration
11
     Statement for the issuance of stock to Phenix (and further issuances to Separation Degrees)—over
12
     four months after the Registration Statement was initially filed.
13
            C. The Ga Du Bank Transaction
14

15          103.    In the third transaction, on January 27, 2017, the Company filed a Registration

16   Statement on Form S-1 with the SEC, which was not declared effective by the SEC until May 12,
17   2017. During the unusually long period before the Registration Statement was declared effective, the
18
     Company’s stock price began to fall.
19
            104.    To prevent a further stock slide while waiting on the registration statement to be
20
     approved by the SEC, the Individual Defendants caused the Company to announce and ultimately
21
     enter into another sham transaction with Ga Du Bank. As described further below, after the SEC
22

23   grew concerned over Company statements regarding the nature of this transaction, it suspended

24   trading of the Company’s shares. Nevertheless, both before and even after the suspension, the
25   Individual Defendants caused Eco Science to make false and misleading statements to promote the
26
     prospects of the Ga Du Bank acquisition to inflate the Company’s stock price as high as possible.
27

28
                                                    31
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.530
                                                               PagePage
                                                                    32 of37
                                                                          84of 123



 1          105.    Among other things, the Individual Defendants caused the Company to represent that,
 2   through its acquisition of Ga Du Bank, the Company would be able to enter the lucrative cannabis
 3
     banking business. In reality, Ga Du Bank did not have and would likely never obtain the requisite
 4
     license to enter such banking business; instead, it had been in business for only a few weeks and its
 5
     affiliation with supposed Native American tribes (the purported gateway to engaging in licensed
 6

 7   banking) was dubious at best. In fact, that tribe – the SCNRFP – was not recognized by the Bureau

 8   of Indian Affairs.

 9          106.    Nevertheless, the Individual Defendants pushed the Company to acquire Ga Du Bank
10
     anyway, causing the Company to issue false and misleading statements touting the benefits of such
11
     acquisition – purportedly by gaining exposure to Ga Du’s alleged technology to assist in banking and
12
     financial services – in a latch-ditch effort to keep the Company stock afloat and the Pump and Dump
13
     Scheme viable.
14

15          107.    By June 21, 2017, the Company had acquired Ga Du Bank as a subsidiary, and Ga Du

16   Bank’s President (Defendant Lewis) and CFO (Defendant Oveson) were appointed directors of Eco
17   Science. They were each provided $120,000 each for that role, despite the Company being essentially
18
     worthless. In fact, Defendant Lewis was also given the option to purchase 2.5 million of common
19
     stock at the discounted price of $2 per share, to vest in twenty-four months. Defendant Oveson was
20
     similarly given the option to purchase 1.5 million of common stock at the same option price, to vest
21
     in twenty-four months. In addition, according to a Form 10-Q filed with the SEC on November 3,
22

23   2017, Eco Science issued 16,000,000 shares of restricted Company stock to the founders of Ga Du,

24   which included Defendant Lewis.
25          108.    By that time, however, following the SEC’s trading suspension, the Company’s stock
26
     had eroded to just $0.28 per share on June 12, 2017. The Company’s stock has never recovered and
27
     further plummeted to near zero value.
28
                                                    32
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.531
                                                               PagePage
                                                                    33 of38
                                                                          84of 123



 1   False and Misleading Statements

 2          109.   From at least December 2015 through October 2017, the Individual Defendants
 3   willfully or recklessly made and/or caused the Company to make false and/or misleading statements
 4
     and fail to disclose that: (1) the Individual Defendants engaged in and caused the Company to engage
 5
     in the Pump and Dump Scheme; (2) the Company’s leadership by the Taylor brothers was nominal
 6
     only, the Taylor brothers had been installed by Defendant Giguiere and their controlling block of
 7

 8   Company shares had been financed by him, and in truth the Company was controlled by Defendant

 9   Giguiere; (3) the software platform and other purported benefits obtained by the Company in the

10   Separation Degrees transaction were essentially worthless, and in exchange the Company had given
11
     away millions of dollars of stock to allow the Individual Defendants to engage in and cause the
12
     Company to engage in the Pump and Dump Scheme; (4) the Company’s strategic acquisitions plan
13
     lacked veracity; (5) the Company was registering ten million of its shares for a purported “equity
14
     incentive plan” when in fact they were being awarded to Defendant Giguiere as compensation for,
15

16   and to further, the Pump and Dump Scheme; (6) Ga Du Bank was just weeks old when the Company

17   announced its acquisition and was purportedly regulated by a Native American tribe; (7) Ga Du
18   Bank’s charter and ability to engage in some desired commercial operations was not sufficiently
19
     developed, and thus not viable; (8) Ga Du Bank had never obtained a valid banking license and would
20
     not soon have a solution for engaging in banking; (9) the Company’s statements concerning Ga Du
21
     Bank was in truth a last-ditch effort to keep the Pump and Dump Scheme viable; and (10) the
22
     Company failed to maintain adequate internal controls. As a result of the foregoing, the Company’s
23

24   public statements regarding its business, operations, and prospects were materially false and

25   misleading at the time they were made.
26          110.   Highlights from these false and misleading public filings follow:
27
     December 24, 2015 Form 8-K
28
                                                    33
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.532
                                                               PagePage
                                                                    34 of39
                                                                          84of 123



 1            111.   On December 24, 2015, Defendants Giguiere, J. Taylor, and D Taylor caused the
 2   Company to file a Form 8-K with the SEC (the “December 24, 2015 Form 8-K”) announcing that
 3
     Eco Science’s majority shareholder, Domenic Marciano, had sold his shares in a private transaction
 4
     equally to Defendants J. Taylor and D. Taylor, and that the Taylor brothers were now the Company’s
 5
     controlling shareholders. The December 24, 2015 8-K misrepresented and failed to disclose the
 6

 7   highly material fact that, in actuality, the Taylor brothers had been installed as mere puppets by

 8   Defendant Giguiere, who was assuming actual control over the Company and its shares. 28

 9   January 12, 2016 Form 8-K
10            112.   On January 12, 2016, Defendants Giguiere, J. Taylor, and D Taylor caused the
11
     Company to issue a Form 8-K (the “January 12, 2016 Form 8-K”) announcing that Eco Science had
12
     obtained a “proprietary messaging and customer relationship management software platform” from
13
     Separation Degrees as part of an “Asset Purchase Agreement.” In truth, this software platform (along
14
     with its supposedly resulting Fitrix and Herbo apps) were essentially worthless, and a front to
15

16   facilitate the Pump and Dump Scheme. The January 12, 2016 Form 8-K also claimed that Separation

17   Degrees was providing “market support” services to the Company, but failed to disclose that those
18   “services” were really the illicit promotion of the Company in The Money Street as part of the Pump
19
     and Dump Scheme.
20
     January 21, 2016 and March 30, 2016 Press Releases
21
              113.   On January 21, 2016 and March 30, 2016, Defendants Giguiere, J. Taylor, and D
22
     Taylor caused the Company to issue press releases extoling the “software platform” that purportedly
23

24   had been provided by Separation Degrees. For example, in a January 21, 2016 press release titled

25   “Eco Science Solutions, Inc. Launches Core Mobile and E-Commerce Platforms to Stake Claim in

26

27

28   28
          See SEC Action ¶¶ 109-10
                                                    34
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.533
                                                               PagePage
                                                                    35 of40
                                                                          84of 123



 1   the Multi-Billion Dollar Cannabis Industry,” Defendant Giguiere – with the approval of Defendant J.
 2   Taylor who is quoted in the release – caused the Company to announce the launch of the Herbo app:
 3
     “We are thrilled in how our team is executing to our product road map and this launch memorializes
 4
     our core strategy. Today is a key milestone for our business as we initiate our e-commerce and
 5
     delivery programs, and thus, begin to stake our claim in the multi-billion dollar cannabis industry.”
 6

 7   Similarly, in the March 30, 2016, press release titled “Eco Science Solutions, Inc. Launches the Fitrix

 8   Health and Wellness Companion,” defendant Giguiere (again with the approval of the Taylor

 9   brothers) caused Eco Science to announce the launch of “Fitrix,” allegedly “a powerful and flexible
10
     companion which helps you keep track of your day to day fitness routines, dietary habits and
11
     alternative medicine intake.” Defendant J. Taylor was also quoted in this press release: “At Eco
12
     Science, we are committed in the development of eco-centric technologies that empower health-
13
     conscious enthusiasts to achieve success in managing their diet, supplementation and alternative
14

15   medicines.”

16          114.    These press releases failed to disclose that “Fitrix” and “Herbo” were effectively
17   worthless, and the collaboration was really designed to effectuate the Pump and Dump Scheme.
18
     2015 Form 10-K
19
            115.    On May 17, 2016, the Company’s Form 10-K was filed with the SEC, signed by
20
     Defendants J. Taylor and D. Taylor (the “2015 Form 10-K”). The 2015 10-K described Fitrix as “a
21

22   powerful and flexible companion which helps users keep track of your day to day fitness routines,

23   dietary habits and alternative medicine intake,” and Herbo as an app “with a database of over 14,000

24   alternative medicine locations and delivery services, doctors who provide evaluations, and local shops
25   that sell relevant product.” The launch of these products, the 2015 Form 10-K claimed, was part of
26
     the Company’s “monetization strategy,” which supposedly would “generate revenue through paid
27

28
                                                    35
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.534
                                                               PagePage
                                                                    36 of41
                                                                          84of 123



 1   advertisements” and “sales of consumer packaged goods targeting general health and wellness and
 2   alternative medicines.”
 3
            116.    The statements made in the 2015 Form 10-K were false and misleading because, in
 4
     truth, “Fitrix” and “Herbo” were effectively worthless, as the Individual Defendants knew full well,
 5
     and they were really fronts designed to effectuate the clandestine and illicit Pump and Dump Scheme.
 6

 7          117.    Attached to the 2015 Form 10-K were certifications pursuant to Rule 13a-14(a) and

 8   15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

 9   Defendants J. Taylor and D. Taylor attesting to the accuracy of the 2015 Form 10-K.
10
     Violations of Section 17(b) of the Securities Act
11
            118.    The Individual Defendants’ failure to disclose Eco Science’s paid relationships with
12
     stock promoters in the foregoing filings also ran afoul of Section 17(b) of the Securities Act of 1933.
13
            119.    Section 17(b) – commonly known as the “anti-touting” provision – provides, in
14

15   pertinent part, that anyone who advertises a stock, even if he does not purport to offer the security for

16   sale, must disclose the “consideration received or to be received, directly or indirectly, from an issuer,
17   underwriter, or dealer, the receipt, whether past or prospective, of such consideration and the amount
18
     thereof.” 15 U.S.C. §77q(b).
19
            120.    This anti-touting provision was enacted, in part, to “meet the evils of the ‘tipster sheet’
20
     as well as articles in newspapers or periodicals that purport to give an unbiased opinion but which
21
     opinions in reality are bought and paid for.” 29
22

23          121.    In an investor bulletin published by the SEC titled “Microcap Stock: A Guide for

24   Investors,” the SEC provides information about investment in microcap stocks and specifically warns
25   of potential fraud, explaining as follows:
26

27
     29
       SEC v. Wall St. Pub. Inst., Inc., 851 F.2d 365, 376 (D.C. Cir. 1988) (quoting House Committee
28   Report, H.R. Rep. No. 85, 73d Cong., 1st Sess. 6 (1933)).
                                                      36
                         Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.535
                                                               PagePage
                                                                    37 of42
                                                                          84of 123



 1            Paid Promoters: Some microcap companies pay stock promoters to recommend or
              “tout” the microcap stock in supposedly independent and unbiased investment
 2            newsletters, research reports, or radio and television shows . . . . The federal
 3            securities laws require the publications to disclose who paid them for the
              promotion, the amount, and the type of payment. But many fraudsters fail to do
 4            so and mislead investors into believing they are receiving independent advice.

 5   This SEC investor bulletin may be found at http://www.sec.gov/investor/pubs/microcapstock.htm.
 6   (Emphasis added.)
 7
              122.   Moreover, an issuer of securities is also required to disclose the details of its
 8
     relationship with a stock promoter in its regulatory filings. Here, the Individual Defendants’ failure
 9
     to disclose the stock promoters’ receipt of compensation directly or indirectly from the Company for
10

11   making material statements concerning Eco Science is a material omission and thus a violation of the

12   Exchange Act.

13   Form S-8 Registration Statements
14
              123.   To consummate the issuance and transfer of the Eco Science shares to defendant
15
     Giguiere to effectuate the Pump and Dump Scheme, Defendants Giguiere, J. Taylor, and D Taylor
16
     caused Eco Science to file two Form S-8 registration statements with the SEC, the first on April 4,
17
     2016 and the second on November 23, 2016, each which purported to register five million shares of
18

19   Eco Science’s common stock pursuant to Eco Science’s “2016 Equity Incentive Plan.” But the

20   issuance of these shares was in contravention of SEC rules regarding the use of Form S-8 because the
21   shares were being offered to compensate Separation Degrees/Giguiere for the illegal Pump and Dump
22
     Scheme, not for legitimate and bona fide services. 30
23
     June 20, 2016 Form 10-Q
24

25

26

27

28   30
          See SEC Action ¶ 119.
                                                     37
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.536
                                                               PagePage
                                                                    38 of43
                                                                          84of 123



 1          124.   On June 20, 2016, Defendants Giguiere, J. Taylor, and D Taylor caused the Company
 2   to file a Form 10-Q with the SEC (the “June 20, 2016 10-Q”), signed by Defendant J. Taylor. The
 3
     June 20, 2016 10-Q continued to extol the virtues and benefits to the Company from its collaboration
 4
     with Separation Degrees, failing to disclose it was merely a front to engage in the illicit Pump and
 5
     Dump Scheme. For example, the Form 10-Q stated:
 6

 7          Current business overview

 8          Eco Science Solutions, Inc. is a technology-focused Company targeting the multi-
            billion-dollar health and wellness industry.
 9
             From enterprise software solutions, entertaining and useful content generation for
10          mass distribution to consumer apps for daily use, the Company develops technical
            solutions that empower enthusiasts in their pursuit and enjoyment of building eco-
11
            friendly businesses and living healthy lifestyles. Eco Science’s core services span
12          business location, localized communications between consumers and business
            operators, social networking, educational content, e-commerce, and delivery.
13
            The Company’s licensed e-commerce platform enables health-and wellness
14          enthusiasts to easily locate, access, and connect with health and- wellness
            businesses and like-minded enthusiasts, and to facilitate the research of and
15          purchasing of eco-friendly products … anytime, anywhere.
16
            125.   Attached to the June 20, 2016 Form 10-Q were certifications pursuant to SOX signed
17
     by Defendants J. Taylor and D. Taylor attesting to the accuracy of the June 20, 2016 Form 10-Q.
18
     September 19, 2016 Form 10-Q
19
            126.   On September 19, 2016, Defendants Giguiere, J. Taylor, and D Taylor caused the
20

21   Company to file a Form 10-Q with the SEC (the “September 19, 2016 Form 10-Q”), signed by

22   Defendant J. Taylor. The September 29, 2016 Form 10-Q reiterated the virtues and benefits to the
23   Company in collaborating with Separation Degrees, and again failed to disclose the fundamental
24
     truths concerning that arrangement and its purpose in facilitating the Pump and Dump Scheme.
25
            127.   Attached to the September 19, 2016 Form 10-Q were certifications pursuant to SOX
26
     signed by Defendants J. Taylor and D. Taylor attesting to the accuracy of the September 29, 2016
27

28   Form 10-Q.
                                                    38
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.537
                                                               PagePage
                                                                    39 of44
                                                                          84of 123



 1   December 2, 2016 Form 10-Q
 2           128.    On December 2, 2016, Defendants Giguiere, J. Taylor, and D Taylor caused the
 3
     Company to file a Form 10-Q with the SEC for the fiscal quarter ended October 31, 2016 (the
 4
     “December 2, 2016 Form 10-Q”), which was signed by Defendant J. Taylor. The December 2, 2016
 5
     Form 10-Q commented on the invoices the Company received from Separation Degrees for
 6

 7   advertising services, stating, in relevant part:

 8           During the nine months ended October 31, 2016 the Company received invoices
             for advertising services from Separation Degrees totaling $1,271,274 and further
 9           received     invoices    for    monthly      project   and     planned       technical
             development/maintenance, production and staging server administration, ongoing
10
             marketing services and monthly advertising management services totaling a
11           cumulative $322,000. The Company determined the value of the shares issuable to
             settle the total amounts invoiced ($1,593,274) at a 30% discount to fair market
12           value on the settlement date and recorded a loss of $684,748 in relation to the shares
             issuable. During the nine months ended October 31, 2016 a total of 4,807,953
13           shares of common stock valued between $0.01 to 0.474 per share in relation to the
             aforementioned agreements with Separation Degrees were issued. A total of
14
             $2,044,448 was recorded on the Company’s balance sheets as liability for issuance
15           of common shares (2016 - $108,510). The allocated shares had not yet been issued
             as at October 31, 2016.
16
             129.    The statements made in the December 2, 2016 Form 10-Q were materially false and
17
     misleading because they failed to disclose and misrepresented that the remuneration to Separation
18

19   Degrees was to advance the illicit Pump and Dump Scheme.

20           130.    Attached to the December 2, 2016 Form 10-Q were certifications pursuant to SOX

21   signed by Defendants J. Taylor and D. Taylor attesting to the accuracy of the December 2, 2016 Form
22   10-Q.
23
     2016 Form 10-K
24
             131.    On May 1, 2017, Defendants Giguiere, J. Taylor, and D Taylor caused the Company
25
     to file a Form 10-K with the SEC (the “2016 Form 10-K”), which was signed by Defendants J. Taylor
26

27   and D. Taylor, and which presented a strategic acquisitions plan for Eco Science (the “2016 Form

28
                                                     39
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.538
                                                               PagePage
                                                                    40 of45
                                                                          84of 123



 1   10-K”). The 2016 Form 10-K touted the Company’s prospects in relation to potential strategic
 2   acquisitions and stated, in relevant part:
 3
            The following is to provide a road-map for how the Company intends to prepare for
 4          and generate revenues, along with the costs associated to do so. Eco Science Solutions’
            core Initiatives are centered on five main areas: 1) continued consumer and enterprise
 5          technology investment, 2) continued product development through Scientific Research
            and Development; 3) inventory build for distribution, and 4) strategic acquisitions that
 6          provide an accelerated time-frame to secure market share; 5) development of Sales,
 7          Customer and Finance personnel depth to support accelerated revenue growth.

 8                                                    ***

 9          Strategic acquisitions – Due to various hyper-growth trends in segments of the
            holistic health and wellness category, Eco Science Solutions believes that it will be
10
            presented with unique investment and acquisition opportunities that are both
11          synergistic and accretive to the Company. The Management Team has already
            identified several candidates. The Company has not budgeted an exact dollar amount
12          for investment purposes in Strategic acquisitions over the next 12-month period.

13   (Emphasis added).
14          132.    The 2016 Form 10-K, like the previous filings detailed herein, went on to hype the
15
     value of the Fitrix and Herbo apps, along with a “UseHerbo” ecommerce platform that allegedly was
16
     finding market share. In truth, none of those apps and platform had any market value, and were
17
     bringing in no revenue to the Company. Instead, they were mere conduits to further the Pump and
18
     Dump Scheme.
19

20          133.    Attached to the 2016 Form 10-K were SOX certifications signed by Defendants J.

21   Taylor and D. Taylor attesting to the accuracy of the 2016 Form 10-K.
22   May 5, 2017 Press Release
23
            134.    On May 5, 2017, the Individual Defendants (including on information and belief with
24
     the support and/or knowledge of Defendants Lewis and Overson, who managed Ga Du) caused the
25
     Company to issue a press release titled, “Eco Science Solutions, Inc. Signs Letter of Intent to Acquire
26

27   Specialty Banking Operation,” announcing the proposed acquisition of Ga Du Bank. The press

28   release provided vague information regarding a potential acquisition of Ga Du Bank and misleadingly
                                                      40
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.539
                                                               PagePage
                                                                    41 of46
                                                                          84of 123



 1   presented that the potential acquisition would allow the Company to “own and operate a financial
 2   banking division providing payment processing, cash management and financial services to its
 3
     customers in the cannabis industry.” It stated, in relevant part:
 4
            MAUI, HI--(Marketwired - May 5, 2017) - Eco Science Solutions, Inc.
 5          (OTCQB : ESSI ), an eco-technology Company providing solutions to the multi-
            billion-dollar health, wellness and alternative medicine industry, today announced that
 6          it has signed a Letter of Intent with Ga Du Bank, Inc. for the purpose of acquiring full
 7          ownership of the Bank in a stock and cash transaction.

 8          Upon the closing of the transaction, ESSI will operate the Bank as a wholly-owned
            subsidiary of Eco Science Solutions, Inc. ESSI will own and operate a financial banking
 9          division providing payment processing, cash management and financial services to its
            customers in the cannabis industry.
10

11          Additionally, the Bank’s principals have engaged with prospects in the marketplace
            whom have made expressions of interest, along with preliminary commitments to
12          deposit sums between Three-Hundred and Six-Hundred Million Dollars ($300,000,000
            and $600,000,000). These amounts are currently being projected to be deposited within
13          the first sixty to one-hundred-eighty days following the acquisition of the Bank by
            ESSI.
14

15          “All parties involved are enthusiastic about the Bank’s potential to financially serve the
            cannabis marketplace. Current business owners working in medical marijuana are
16          doing a tremendous job, but are truly in need of formal banking services so they can
            soundly manage their business finances,” stated John Lewis, who is both the current
17          president of the Bank and a Governor of the Central Bank of SCNRFP. Mr. Lewis
            continued with, “By combining Ga Du Bank with Eco Science Solutions, we see how
18
            our synergies will create an important financial institution to serve a category that is in
19          need of a fully integrated vertical product suite.”

20          “Our entire team is thrilled by the prospect of the acquisition of the Ga Du Bank by
            ESSI,” said Andy Tucker, Senior Advisor to of Ga Du Bank. Mr. Tucker continued,
21          “We believe that in joining forces with the ESSI team, we can deliver a comprehensive
            suite of financial products that addresses the current needs of currently what is a cash-
22
            driven industry, allowing ESSI to become a break-out leader for the sector.”
23
            135.    In the press release, Defendant J. Taylor touted how the acquisition would be a “game-
24
     changer” and put Eco Science “years ahead” of its goal,” despite the fact that Ga Du Bank was not
25

26   capable of performing the various financial banking services noted in the press release. He stated:

27          It has been our vision from day one that, in order to fully service the cannabis industry
            and execute on our business plan, we needed to be creative in securing and offering a
28          banking platform that further differentiates us from everyone in our category [. . . .]
                                                       41
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.540
                                                               PagePage
                                                                    42 of47
                                                                          84of 123



 1          The deal with Ga Du Bank is a game-changer for not only ESSI, but everyone in the
            cannabis industry. This new division of our Company will put us years ahead of our
 2          goal to create a full-service marketplace among growers, suppliers, distributors,
 3          retailers and consumers.

 4   May 24, 2017 Form 8-K

 5          136.   On May 24, 2017, the Individual Defendants (including with the support of
 6   Defendants Lewis and Overson, who managed Ga Du) caused the Company to file a Form 8-K (the
 7
     “May 24, 2017 Form 8-K”), which revealed pertinent information regarding the Company’s proposed
 8
     acquisition of Ga Du Bank and the inadequate and inaccurate statements made in the May 5, 2017
 9
     press release, as referenced by the SEC in the Order. The May 24, 2017 Form 8-K specifically stated
10

11   that the Company did not make clear in its May 5, 2017 press release that: (1) Ga Du Bank was

12   operated through the SCNRFP Central Bank; (2) the Chief of the SCNRFP had purportedly given

13   approval for the acquisition; and (3) Eco Science was in the process of performing due diligence for
14   the potential acquisition of Ga Du Bank. The May 24, 2017 Form 8-K stated, in relevant part:
15
            On May 2, 2017, the Company entered into a Letter of Intent, with Ga Du Bank, which
16          operates through the Southern Cherokee Nation Red Fire People Central Bank
            (SCNRFP CB), operated by a Governing Board and Banking Oversight Secure
17          Committee, of the Southern Cherokee Nation Red Fire People, to acquire the Ga Du
            Bank. The Letter of Intent is the framework for the Company and the Ga Du bank to
18          formalize the acquisition of the Ga Du Bank following completion of the Company’s
19          due diligence. The Company has hired Attorney’s Mark Skaist and Ben Frydman with
            the law firm of Stradling Yocca Carlson & Rauth, PC, specializing in corporate law
20          and familiar with the banking industry.

21          A press release announcing the letter of intent was issued on May 5, 2017, and it was
            not clear in the press release that the Ga Du Bank is operated through the SCNRFP
22
            Central Bank; approval by the Chief of the SCNRFP for the acquisition of Ga Du
23          Bank has been given to the Company and the Company is now working through the
            due diligence process. Once the due diligence is complete, and approved by the
24          Company, the Company will take further steps to close the transaction. In the event
            the due diligence is not favorable, the Company will not move forward with the
25          transaction. Both the Ga Du bank and the Company are working diligently to complete
            this transaction and once finalized, those documents will be filed.
26
     (Emphasis added.)
27

28
                                                    42
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.541
                                                               PagePage
                                                                    43 of48
                                                                          84of 123



 1          137.   The May 24, 2017 Form 8-K, however, failed to disclose that the Ga Du Bank entity
 2   was nowhere close to being able to engage in actual banking services, that SCNRFP had not given
 3
     approval for Ga Du to engage in any banking activity, and that the SCNRFP, through which Ga Du
 4
     Bank could obtain its banking license, was not among tribes recognized by the Bureau of Indian
 5
     Affairs.
 6

 7   June 14, 2017 Form 10-Q

 8          138.   On June 14, 2017, the Individual Defendants (including on information and belief with

 9   the knowledge and/or support of Defendants Lewis and Overson, who managed Ga Du) caused the

10   Company to file a Form 10-Q with the SEC presenting the Company’s financial results for the fiscal
11
     quarter ended April 30, 2017 (the “June 24, 2017 Form 10-Q”), which was signed by Defendant J.
12
     Taylor. The June 24, 2017 Form 10-Q generally stated that the Company had entered into a Letter
13
     of Intent with Ga Du Bank and it hoped to close the transaction by the end of June 2017. The June
14
     24, 2017 Form 10-Q stated the following with regard to Ga Du Bank:
15

16          On May 2, 2017, the Company entered into a Letter of Intent, with Ga Du Bank,
            which operates through the Southern Cherokee Nation Red Fire People Central
17          Bank (SCNRFP CB), operated by a Governing Board and Banking Oversight
            Secure Committee, of the Southern Cherokee Nation Red Fire People, to acquire
18          the Ga Du Bank. The Letter of Intent is the framework for the Company and the
            Ga Du bank to formalize the acquisition of the Ga Du Bank following completion
19
            of the Company’s due diligence. The Company has hired Attorney’s Mark Skaist
20          and Ben Frydman with the law firm of Stradling Yocca Carlson & Rauth, PC,
            specializing in corporate law and familiar with the banking industry.
21
            The Company continues to work with Ga Du Corporation regarding the acquisition
22          of its banking services, and hope to close the transaction by the end of June 2017.
23
            139.   Once again, the June 24, 2017 Form 10-Q failed to disclose that the Ga Du Bank entity
24
     was nowhere close to being able to engage in actual banking services, that SCNRFP had not given
25
     approval for Ga Du to engage in any banking activity, and that the SCNRFP, through which Ga Du
26

27   Bank could obtain its banking license, was not among tribes recognized by the Bureau of Indian

28   Affairs.
                                                   43
                         Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.542
                                                               PagePage
                                                                    44 of49
                                                                          84of 123



 1          140.      Attached to the June 24, 2017 Form 10-Q were SOX Certifications signed by
 2   Defendants J. Taylor and D. Taylor, attesting to the accuracy of the June 24, 2017 Form 10-Q.
 3
     June 26, 2017 Form 8-K
 4
            141.      On June 26, 2017, the Individual Defendants (including Defendants Lewis and
 5
     Overson, who were by this time on the Board) caused the Company to file a Form 8-K with the SEC
 6
     (the “June 26, 2017 Form 8-K”), in which its story concerning Ga Du Bank and its purported
 7

 8   interactions with SCNRFP continued to change, while continuing the attempt to conceal the fact that

 9   Ga Du had never been given approval by SCNRFP to engage in banking activity. The Company

10   noted that its due diligence revealed that Ga Du Bank’s “overall charter and [. . .] ability to engage in
11
     some of the desired commercial operations through the SCNRFP was not sufficiently developed by
12
     SCNRFP to meet the expectations of [the Company],” and, thus, the Company was not going to
13
     proceed with acquiring Ga Du Bank’s banking charter. The June 26, 2017 Form 8-K claimed, in
14
     relevant part:
15

16          Previously, on May 2, 2017, ESSI entered into a Letter of Intent with Ga Du Bank,
            a banking platform with a charter through the Southern Cherokee Nation Red Fire
17          People (“SCNRFP”). After completing its due diligence, ESSI determined that
            while the banking platform technology was capable and had many advantages, the
18          overall charter and the ability to engage in some of the desired commercial
            operations through the SCNRFP was not sufficiently developed by SCNRFP to
19
            meet the expectations of ESSI. In light of this, each of ESSI and Ga Du
20          determined not to proceed with the acquisition of the banking charter. Ga Du;
            however, has continued the refinement of its platform for data capture, financial
21          services, and compliance platform, to develop mobile enterprise applications and
            to work with existing commercial banks, along with its other enterprise services
22          activities.
23
     (Emphasis added).
24
            142.      The June 26, 2017 Form 8-K revealed “several key representations” made by the Chief
25
     of the SCNRFP to Ga Du Bank, including representations that “the SCNRFP had a correspondent
26

27   relationship with HSBC Bank in London” and that “SNRFP’s central bank was authorized by Visa

28   and Master Card to engage in merchant transaction with cannabis merchants and would be acting as
                                                     44
                         Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.543
                                                               PagePage
                                                                    45 of50
                                                                          84of 123



 1   its own ‘interchange’ (payment processing).” The June 26, 2017 Form 8-K noted with regard to the
 2   “key representations”:
 3
            The Chief indicated that he believed that an opportunity existed to market banking
 4          and merchant services to cannabis merchants. As discussions developed, the Chief
            made several key representations: (i) that SCNRFP had opened a central bank (the
 5          “Central Bank”); (ii) that SCNRFP was a sovereign nation recognized by several
            other nations, and that this sovereignty had been clarified by opinion letter and
 6          treaty as to the United States; (iii) that SCNRFP had a correspondent relationship
 7          with HSBC Bank in London; (iv) that the Central Bank was authorized by Visa and
            Master Card to engage in merchant transactions with cannabis merchants and would
 8          be acting as its own “interchange” (payment processing); (v) that a charter from the
            Central Bank would permit Ga Du to engage in offering banking services; (vi) that
 9          SCNRFP would deposit up to $300 million in a bank to be organized by Ga Du if
            Ga Du was prepared to develop an automated security and compliance system, with
10
            funds transfer software capability.
11
            143.    The Individual Defendants caused the Company to claim that these “key
12
     representations” were misleading, particularly with regard to the representations about merchant and
13
     correspondent relationships. The June 26, 2017 Form 8-K claimed, in relevant part:
14

15          As Ga Du’s relationship with SCNRFP developed, Ga Du continued a due diligence
            process and became involved in advising and assisting SCNRFP as to their banking
16          proposal. Ga Du discovered that the correspondent relationship and merchant
            relationships, despite representation, were not firm, and had not, in fact, been
17          verified.
18
     (Emphasis added).
19
            144.    Additionally, the June 26, 2017 Form 8-K indicated that during the process leading up
20
     to the May 2, 2017 Letter of Intent, “Ga Du indicated to [the Company] that it believed that it would
21

22   soon have a solution for cannabis banking with SCNRFP. While Ga Du had received a license from

23   SCNRFP it had not yet received an opinion letter as to sovereignty.”

24          145.    The June 26, 2017 Form 8-K additionally addressed some fallout resulting from the
25   Order, noting that the “SCNRFP terminated its relationship with Ga Du.” The June 26, 2017 Form
26
     8-K, however, also noted that despite the issues with Ga Du Bank and the termination of its
27

28
                                                    45
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.544
                                                               PagePage
                                                                    46 of51
                                                                          84of 123



 1   relationship with the SCNRFP, the Company had entered a stock purchase agreement to purchase all
 2   of the shares of Ga Du, making it a subsidiary of Eco Science:
 3
            On June 21, 2017, Eco Science Solutions, Inc. (ESSI) entered into a Stock Purchase
 4          Agreement (“SPA”) with the shareholders of Ga Du Corporation, a Nevada
            corporation (“Ga Du”, “Sellers”), wherein, ESSI agreed to purchase, and Sellers
 5          agreed to sell 100% of the shares of capital stock of Ga Du to ESSI, in exchange of
            fifteen million (15,000,000) shares of ESSI Common Stock, that shall be issued to
 6          Seller’s, pursuant to the SPA.
 7
            146.    As reasoning for the purchase, the Company cited the development of Ga Du Bank’s
 8
     technology platform and enterprise solutions business, and how the acquisition would “complete one
 9
     segment of [the Company’s] business plan” and potentially “create additional revenue streams for a
10

11   combined entity,” stating, in relevant part:

12          Ga Du, however, has continued the refinement of its platform for data capture,
            financial services, and compliance platform, to develop mobile enterprise
13          applications and to work with existing commercial banks, along with its other
            enterprise services activities. Ga Du’s management team determined that the
14
            direction and vision of ESSI aligned with the interests of Ga Du, and seeing
15          the potential to create additional revenue streams for a combined entity, the Ga Du
            management team agreed unanimously to become a subsidiary of ESSI and bring
16          to market its other activities under the Eco Sciences brand. With the acquisition of
            Ga Du Corporation, ESSI has now acquired the Ga Du technology, along with its
17          other activities such as Certified Laboratory Testing and Retail Inventory Control,
            bringing important enterprise technologies in-house.
18

19                                                  ***

20          Because Ga Du has developed a great many Enterprise Solutions, and in-roads to
            provide financial services to the Cannabis industry, Management believes there are
21          tremendous complimentary aspects that, when combined, complete one segment of
22          the ESSI business plan; exploration of eco-friendly technology and properties,
            which align with our health and wellness applications. Alongside of our Herbo
23          Applications, moving forward in the cannabis industry and developing solutions
            that comport with the cannabis industry, may position ESSI to become a single
24          source provider to consumers, dispensary owners/operators, smoke shops, and
            supporting professionals in the industry.
25

26          147.    In further touting the benefits of acquiring Ga Du, the June 26, 2017 Form 8-K noted

27   the “tremendous ecommerce and enterprise opportunities in front of a combined Eco Science

28   Solutions and Ga Du,” stating, in relevant part:
                                                     46
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.545
                                                               PagePage
                                                                    47 of52
                                                                          84of 123



 1          How Ga Du is related to ESSI’s operating business
 2          The Cannabis industry that ESSI and Ga Du are working to penetrate, remains
 3          fragmented, with rather small owner/operators, all whom are servicing their
            customer base with limited technologies, unsophisticated business processes and
 4          non-existent financial services. While forecasts have the Medical Marijuana
            industry as quite large, there remains a lack of technologies, business process and
 5          financial services that allow for the enterprise and the consumer to transact in an
            efficient manner. Management believes an analogy can be made that when
 6          Amazon.com entered into consumer retail market, the overall categories they
 7          targeted presented similar inefficiencies. This premise implies that there are
            tremendous ecommerce and enterprise opportunities in front of a combined Eco
 8          Science Solutions and Ga Du.

 9          ESSI has developed, and offers, a consumer engagement application; e-wallet;
            location and delivery technologies; e-commerce platform; and a rich educational
10
            content platform.
11
            Ga Du has developed, and offers, a security software to capture and retain customer
12          and membership data, to accommodate KYC and compliancy matters for various
            kinds of financial services; a flexible mobile payment platform to facilitate payment
13          for all kinds of services and products in collaboration with an experienced provider.
14
            When combined, ESSI and Ga Du will have the capability to vertically satisfy the
15          entire transaction flow from consumer to enterprise with a keen focus on the
            underserved Cannabis industry. The parties believe that this first mover advantage
16          may give the Company a significant competitive advantage on a long-term basis.

17          148.    The June 26, 2017 Form 8-K also disclosed Defendant Oveson’s leading role in
18
     combining the two entities, stating, in relevant part:
19
            Concurrently with work previously commenced on a proprietary banking and
20          compliance software, Ga Du commenced to seek a correspondent relationship with
            various banks and to develop merchant processing relationship(s). During the later
21          period of this process, Ga Du was introduced to Eco Science Solutions Inc.
            (“ESSI”) by Mr. Randal Oveson. Mr. Oveson was aware of Ga Du’s work with
22
            SCNRFP. Ga Du indicated to ESSI that it believed that it would soon have a
23          solution for cannabis banking with SCNRFP. While Ga Du had received a license
            from SCNRFP it had not yet received an opinion letter as to sovereignty. Ga Du
24          continued its development work on merchant processing and other payment
            solutions to assist merchants to avoid the handling of large amounts of cash, and on
25          a depository system for taking cash deposits and digitizing such deposits.
26
     October 6, 2017 Form 8-K
27

28
                                                     47
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.546
                                                               PagePage
                                                                    48 of53
                                                                          84of 123



 1          149.    On October 6, 2017, the Individual Defendants caused Eco Science to file a Form 8-
 2   K with the SEC (the “October 6, 2017 Form 8-K”) announcing that Ga Du had entered into an
 3
     agreement on September 22, 2017 with G&L Enterprises wherein Ga Du was assigned “all of [G&L
 4
     Enterprises’] rights, interest in, and obligations under a License and Master Marketing Agreement”
 5
     that G&L Enterprises had entered into with Alliance Financial Network, Inc. (“Alliance”), a company
 6

 7   that “provides certain financial and marketing services to businesses and individuals, including the

 8   Cannabis industry.” The October 6, 2017 Form 8-K elaborated on the business of Alliance and how

 9   Alliance would provide the Company with certain benefits, including the use of a marketing and
10
     financial services software platform, stating in relevant part:
11
            Further, on September 22, 2017, Ga Du Corporation entered into an Assignment
12          Agreement with G&L Enterprises, wherein G&L Enterprises assigned, to Ga Du
            Corporation, all of its rights, interest in, and obligations under a License and Master
13          Marketing Agreement (LMMA) it entered into with Alliance Financial Network,
            Inc. (“AFN”, “Alliance”) on September 6, 2017. The basic terms of that Agreement
14
            are as follows:
15
            Alliance provides certain financial and marketing services to businesses and
16          individuals, including the Cannabis Industry, on a programmatic or membership
            basis (the “Financial Program”), of which Alliance derives fees and income from
17          enrolling companies in the Financial Program and providing a range of services,
            with respect to which AFN and Ga Du may derive fees and income, for such clients
18
            (the “Members”) according to the AFN pricing schedule (the “Fees”).
19
            Alliance Financial Network is registered with FinCEN (MSB Registration Number:
20          31000094744769) as a financial services institution, compliant with the AML/BSA
            guidelines of FinCEN, and is regulated by the IRS. Operating a mobile application
21          known as eXPO™ electronic eXchange Portal, Alliance provides financial and
22          marketing services to businesses and individuals, which are challenged in the
            traditional banking systems, and generally are those that require more intensive
23          compliance then banks are willing, or able to perform. One such industry is the
            cannabis industry; Alliance is configured to establish Membership relationships
24          businesses in this industry following a full compliance audit on the business.
25          150.    The October 6, 2017 Form 8-K failed to disclose, however, that these supposed virtues
26
     and benefits purportedly achieved from Ga Du were really fronts to further the Pump and Dump
27
     Scheme and keep the Company’s stock inflated.
28
                                                     48
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.547
                                                               PagePage
                                                                    49 of54
                                                                          84of 123



 1          151.    The October 6, 2017 Form 8-K also noted that Eco Science would issue 200,000 shares
 2   of Company stock to Alliance as a result of the transaction.
 3
     The Truth Begins to Emerge
 4
     December 15, 2016 Seeking Alpha Article
 5
            152.    On December 15, 2016, Seeking Alpha published an article titled “Eco Science
 6
     Solutions: Dangerously Promoted With Nearly 100% Downside,” detailing the Company’s
 7

 8   involvement in the Pump and Dump Scheme. In summary, the article noted:

 9          Summary
10              •   Eco Science Solutions has been the target of promotional articles.
11
                •   ESSI has a portfolio of assets that has little to no value.
12
                •   The Company generates no sales and has a significant debt load.
13
            Eco Science Solutions (OTC:ESSI) is a pump-and-dump scheme with a 100 percent
14          downside. It is simply dumbfounding how ESSI has been able to garner an
            enterprise value of around $77 million with a portfolio of assets that has seemingly
15          little to no value.
16          153.    The article described the Pump and Dump Scheme in detail, stating:
17
            A financial media company called The Money Street (TMS) published a series of
18          articles on Eco Science (here, here, and here), going so far as saying that ESSI has
            the potential to become the next Amazon (NASDAQ:AMZN) or Uber
19          (Private:UBER) of the cannabis industry. What was hidden from the view of
            investors, however, was TMS’s disclaimer at the bottom of the page . . . .
20

21          As the disclaimer clearly shows, TMS gets compensated between $25,000 and
            $150,000 to pump up stocks like ESSI… and looking at the stock chart below, ESSI
22          has been pumped to the hilt:

23

24

25

26

27

28
                                                    49
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.548
                                                               PagePage
                                                                    50 of55
                                                                          84of 123



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
             154.   The article also described the Company’s lackluster operations, stating, in relevant
11
     part:
12
             So… What Does ESSI Do?
13
             ESSI is tackling both the health and wellness industry and the cannabis market. By
14
             tackle, I mean the following: Developing two YouTube channels, which so far have
15           a COMBINED subscriber base of six people; and managing two mobile apps, both
             of which have between 100 to 500 downloads on the Android market, and one of
16           which has a five-star review written by some guy who just so happens to share the
             same name as ESSI’s chief financial officer.
17
             The growth story largely comes from ESSI’s “Herbo” and “Fitrix” apps. Herbo uses
18
             the smartphone’s GPS tracker to “help you find MMJ dispensaries, smoke shops,
19           legal doctors, clinics, and delivery services in your area…”. According to ESSI, the
             app has over 14,000 locations that make up the marijuana smoke chain.
20
             The other app, Fitrix, “helps you keep track of your day-to-day fitness habits and
21           routines.” This app has features such as a BMI calculator, fitness radio, weight loss
22           calculator, a daily log, and other generic features. According to an angry reviewer
             on the app store:
23
             “This app has almost useless levels of functionality - for the parts that work. It
24           seems more of a developer’s first learning app than anything meant to be
             used… only plus is it’s free so it can’t hurt your wallet.”
25

26                                                   ***

27           It is also helpful to note just how easy it is to make mobile apps these days. For
             instance, a couple years ago, I decided to develop my own app. I knew nothing of
28
                                                     50
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.549
                                                               PagePage
                                                                    51 of56
                                                                          84of 123



 1          app making, but for just a few hundred dollars, I was able to hire a programming
            and design team from India to develop an app from scratch. In just two weeks, the
 2          app was completed and was ultimately downloaded just a few hundred times,
 3          generating close to nothing in revenue. Perhaps, considering how richly valued
            ESSI is, my app should have also been worth a few million dollars as well!
 4
            155.      In conclusion, the article noted a target price for Eco Science stock of $0.0, stating, in
 5
     relevant part:
 6

 7          Valuation and Conclusion

 8          The financial health of ESSI is the nail in the coffin. For starts, ESSI has not been
            able to generate ANY sales, and as a result, the company has burned through $12.5
 9          million in shareholder capital since inception!
10
            With only $70K in cash and almost $900K in payables on the balance sheet, the
11          company will continue to cling to the capital markets for survival. An annual cash
            burn rate of +$200K also does not help.
12
            Since it looks like the company will have no hope in successfully generating cash
13          flow to support its significant debt load, my target price for ESSI is $0, or 100
            percent down from the stock’s current levels.
14

15          156.      On this news, the price per share of Eco Science fell $0.13, or almost 5%, closing at

16   $2.55 on December 16, 2016. By the close of market on December 20, 2016, just three trading days

17   after the December 15, 2016 Seeking Alpha article was published, the price per share of Eco Science
18   stock had fallen even further to $1.43.
19
     May 17, 2017 Seeking Alpha Article
20
            157.      On May 17, 2017, Seeking Alpha published another article concerning Eco Science,
21
     titled “Eco Science Solutions: It’s All Just A Little Bit Of History Repeating,” outlining the
22

23   Company’s engagement in the Pump and Dump Scheme and noting the relevance of the fate of

24   Eventure Interactive, of which Defendant Giguiere was formerly the CEO, whose stock price dropped

25   from $3.50 to $0.0 in 2014 after a series of toxic financing deals identical to the financing Eco Science
26
     obtained from Phenix.
27
            158.      In summary, the article stated, in relevant part:
28
                                                      51
                            Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.550
                                                               PagePage
                                                                    52 of57
                                                                          84of 123



 1          Summary
 2              •   Thanks to a small float and an ongoing stock promotion, Eco Science
 3                  Solutions has been up over 700% over the last twelve months.

 4              •   Today, however, the size of its float has exploded overnight as a registration
                    statement for 14 million newly issued shares has been declared effective.
 5

 6              •   The person indirectly holding those shares has previously been CEO of
                    Eventure, a publicly traded company with an uncanny number of
 7                  similarities to Eco Science Solutions.

 8              •   Eventure’s stock price dropped from 3.50 into the triple zeroes in 2014 after
                    a series of toxic financing deals. Eco Science Solutions has now obtained
 9                  identical toxic financing.
10
                •   I believe history will repeat itself and Eco Science Solution’s stock will
11                  shortly follow Eventure’s down the drain.
12          159.    The article provided relevant background into Eventure Interactive, which Giguiere
13
     had used to operate a pump-and-dump scheme, stating, in relevant part:
14
            2012-2015: Eventure Interactive
15
            This article starts in 2012, years before Eco Science Solutions ever even came to
16          light. That year an entrepreneur named Gannon Giguiere, and a fellow investor,
17          sold a “software platform” to OTC-listed Live Event Media (OTCPK:EVTI), later
            renamed to Eventure Interactive. Giguiere, who received millions of shares in this
18          transaction, also became Eventure’s new CEO.

19          This mysterious software platform, with hardly any other description other than the
            fact it supposedly had “millions lines of code,” was supposed to be Eventure’s
20          backbone in becoming “a social application development company.”
21
            However, despite a lot of talk about “vision” and “inspiration” and plenty of (stock)
22          promotions, nothing ever materialized. Millions of investing dollars were wasted.

23          While Eventure Interactive did at one point manage to put out two barely
            functioning free apps, which never gained any traction whatsoever, it never
24          generated any revenue. Most of all, it was a toxic printing press of stock. Before
25          Giguiere became CEO in 2012, Eventure had 10.4 million shares outstanding. Late
            2015, this number had increased to 1.4 billion shares.
26
            After peaking at $3.60 late 2013, the Eventure share price plummeted straight to
27          zero in the following months and years.
28
                                                    52
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.551
                                                               PagePage
                                                                    53 of58
                                                                          84of 123



 1                                                    ***
 2           This fall in share price was without a doubt caused by the many toxic financing
 3           deals Eventure agreed on. In little over a year, Eventure signed approximately ten
             different equity purchase or convertible note agreements (for example 1 2 3), in
 4           which outside financiers were allowed to buy or convert to EVTI stock at
             significant discounts to the share price, only to then proceed to dump the newly
 5           acquired shares in the open market. By far the most remarkable of those deals was
             with a mysterious entity named N600PG, which agreed to buy ten million worth of
 6           stock at a hefty discount to the market price. However, remarkably, Gannon
 7           Giguiere was not only the President of Eventure Interactive at that time, but
             according to corporationwiki.com also a past Managing Member of this toxic
 8           financier. As far as I could find, the fact Giguiere might have had conflicting
             interests was never disclosed to shareholders.
 9

10
             160.    The article also described the fate of Eventure Interactive, stating, in relevant part:
11
             In 2016, Eventure Interactive went “dark” and is now no longer filing with the SEC.
12           While its shares are as of today still theoretically listed, it hardly ever trades
             anymore. Even though there are millions of shares on offer at $0.0001, there are
13           simply no buyers left.
14
                                                      ***
15
             At this point, the stock is merely waiting for its registration to be revoked by the
16           SEC. All that’s left is a large group of investors owning billions of worthless shares
             who at one point bought into the promises of Giguiere and his team, but are now
17           left holding the bag having effectively lost all of their money.
18
             161.    The article noted and offered in support the December 15, 2016 Seeking Alpha article,
19
     stating, in relevant part:
20
             On the 15th of December 2016, author Anthony Thorpe published an article on
21           Seeking Alpha about a company called Eco Science Solutions (OTC:ESSI). He
             convincingly argued shares are worthless. Anyone who has taken a few minutes to
22
             do some basic due diligence on Eco Science will agree with him. The company
23           solely owns two extremely basic apps nobody uses or has even heard of.
             Nevertheless, Eco Science currently has a $110 million market cap.
24
                                                      ***
25

26           In his article, Thorpe mainly focused on Eco Science itself, and its unlikely
             management. To really understand what’s going on here, and to predict when the
27           ESSI share price will finally dump for the last time before sinking away into
             oblivion, I suggest we look a bit deeper. In this article, I’ll argue the company, as
28           well as its management, are irrelevant and merely part of a vehicle that was set up
                                                        53
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.552
                                                               PagePage
                                                                    54 of59
                                                                          84of 123



 1           to transfer shares to a third party. And in this case, that particular third party has
             pulled off an almost identical scheme just a few years ago, with that stock now
 2           trading at zero.
 3
             Finally, I’ll explain why I strongly believe the ESSI share price will follow that
 4           example, and why it will start its final, definitive descent to zero literally any day
             now.
 5
             162.    Also discussed in the article was the creation of Separation Degrees, which Defendant
 6

 7   Giguiere was also the CEO of and was set up in the same way as Eventure Interactive. The article

 8   stated, in relevant part:

 9           2015: Separation Degrees – One
10
             In January of 2015, when the share price of Eventure Interactive had already been
11           spiraling down for some time, Giguiere apparently decided it was time to move on.
             He then filed with the SEC, through an S-1 registration statement, for the IPO of a
12           completely new company called Separation Degrees - One. Giguiere appointed
             himself CEO, and took a large part of his team from Eventure Interactive with him,
13           including Michael Rountree (Eventure’s CFO) and Jason Harvey (Eventure’s new
             CEO).
14

15           The setup behind Separation Degrees was basically identical to the setup behind
             Eventure Interactive in many ways. Again, Giguiere had given himself millions of
16           shares in this new venture in exchange for selling to the company a mysterious
             “software platform,” consisting of (again) “millions of lines of code.”
17
             Unfortunately, for Giguiere and Separation Degrees, the SEC wasn’t willing to play
18
             ball. In an initial response letter to the original filing, the SEC made thirty-nine(!)
19           different comments. Among others, the SEC had a problem with the lack of proper
             disclosure, the lack of clarity with regards to the amount of customers (if any) the
20           company had, the use of promotional language, and a large number of
             inconsistencies in the filing. Also, the SEC wanted to know “how the software
21           platform sold by Mr. Giguiere [to Separation Degrees] differs from the platform
             [sold to Eventure Interactive],” as “we note the identical description of the assets
22
             purchased and that they are now owned by Eventure Interactive.”
23
             After going back and forth several times, and although Separation Degrees made a
24           number of amendments to its filings, the SEC was still far from satisfied. In
             September 2015, it concluded:
25

26               “[u]ntil a corrective amendment is filed, we will not perform a detailed
                 examination of the registration statement and we will not issue comments
27               because to do so would delay the review of other disclosure documents that
                 do not appear to contain comparable deficiencies.”
28
                                                      54
                            Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.553
                                                               PagePage
                                                                    55 of60
                                                                          84of 123



 1          While the S-1 registration statement was eventually declared effective, it’s no
            surprise the IPO of Separation Degrees - One never materialized.
 2

 3          163.    The article then dove into the transaction and ensuing relationship between Separation

 4   Degrees and Eco Science, stating, in relevant part:

 5          ESSI and Giguiere’s Separation Degrees
 6          After the IPO of Separation Degrees - One fell through, Giguiere seems to have
 7          changed his plans. He no longer tried to IPO his own company, and instead
            appeared to change his focus to a company that’s already listed. In January of 2016,
 8          Separation Degrees signed a “technology licensing and marketing support
            agreement” with an obscure, illiquid publicly traded entity called Eco Science
 9          Solutions, trading under the ticker ESSI. A majority stake in this company had (not
            coincidentally) just been bought by two brothers from Hawaii one month before
10
            (for more information on the Taylor brothers, see Anthony Thorpe’s article). The
11          agreement between Eco Science and Separation Degrees entailed, among others,
            for the third time this article, the sale of a mysterious “software platform.”
12
            Over 2016, the collaboration between Eco Science and Separation Degrees resulted
13          in (again) two, very basic apps being brought to market, Herbo and Fitrix. Both
            apps are free, both are extremely basic (I personally tried Fitrix: by far the most
14
            impressive thing it does is offer an ability to calculate your Body Mass Index) and
15          both are being downloaded or used by virtually nobody.

16          During 2016, Separation Degrees has sent invoices to Eco Science totaling over $2
            million. This includes $1.8 million in “advertising services.” I have no idea what
17          exactly was advertised. It surely weren’t the apps, as even Google doesn’t seem to
            know what, for example, the Fitrix app even is.
18

19                                                 ***

20          But maybe Separation Degrees didn’t advertise the apps on behalf of Eco Science,
            but instead advertised its stock. The website themoneystreet.com has been
21          promoting ESSI stock for months now. Coincidentally (or not), that same website
            also used to promote EVTI stock.
22

23                                                 ***

24          I’ve asked Thermonatrite if they have been compensated for running the ESSI
            promo, as they offer no clear disclosure. They did not reply.
25

26          Eco Science and Separation Degrees initially agreed invoices would be paid not in
            cash (which Eco Science doesn’t have), but instead would be paid in shares. Later,
27          both parties agreed to settle all outstanding invoices from 2016 by Eco Science
            issuing 4 million shares to Giguiere’s Separation Degrees. At the current market
28          price, these shares are worth about $10 million. Not a bad deal at all considering
                                                       55
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.554
                                                               PagePage
                                                                    56 of61
                                                                          84of 123



 1          the original invoices amounted to about $2 million. However, it’s important to
            realize these shares cannot legally be resold in the open market without a valid S-1
 2          registration statement being approved by the SEC.
 3
            164.    The article then discussed the toxic transaction entered into between Phenix Ventures
 4
     and Eco Science, stating, in relevant part:
 5
            In January of 2017, Eco Science also signed an Equity Purchase Agreement with
 6          an entity called Phenix Ventures LLC. By now, anyone reading this article will not
 7          be surprised that Phenix Ventures is ALSO in fact owned by Gannon Giguiere.

 8                                                  ***

 9          The agreement states Eco Science will sell to Phenix ten million shares of the
            company’s stock, at a price “equal to 83% of the lowest volume weighted price for
10          the ten consecutive trading days immediately following the date on which the
11          applicable Put notice is delivered to Investor.”

12          Such an agreement is a fine example of toxic financing. Phenix gets to buy stock at
            a discount to the market price, sell those shares for a profit, which makes the share
13          price fall, where Phenix is again able to buy at a discount, etcetera. Actually, it’s
            the exact same type of financing that tanked the Eventure Interactive share price to
14          zero.
15
            And that’s not where the similarities end. The Equity Purchase Agreement signed
16          by Eco Science with Phenix is almost an exact copy of the Equity Purchase
            Agreement signed by Eventure Interactive with toxic financier N600PG two years
17          previous . . . .
18                                                  ***
19
            Both deals through two separate entities have given Gannon Giguiere pole position
20          in taking full advantage of the inflated Eco Science share price in the short term.
            He’s now sitting on four million shares, plus has the right to acquire another ten
21          million shares at a hefty discount, and sell them in the open market for a big profit.
            All it still takes is those shares being registered for re-sale.
22

23          165.    The article additionally described issues related to the Company’s Registration

24   Statement on Form S-1 filed with the SEC on January 27, 2017, and the issues concerning the

25   Company’s announced acquisition of Ga Du Bank, stating, in relevant part:
26
            On January 26th, Eco Science filed with the SEC an S-1 registration statement.
27          These registration statements are usually declared effective by the SEC within
            weeks, but on this occasion, it took close to four months, and two amendments.
28
                                                    56
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.555
                                                               PagePage
                                                                    57 of62
                                                                          84of 123



 1          As the ESSI share price began to slide during that unexpectedly long waiting
            period, the company made ever more desperate attempts to keep traders interested.
 2          This included a press release saying the company had signed a “Letter of Intent” to
 3          buy a bank, with supposedly “commitments” from prospects” “to deposit sums
            between $300 million and $600 million.”
 4
            Sounds good? Well, the internet has never heard of this so-called “Ga Du Bank,”
 5          and it’s regulated by (or, in fact, is; it’s all a bit confusing to say the least) the newly
            founded Central Bank of the “Southern Cherokee Nation and The Red Fire People.”
 6          Claiming to be a sovereign nation based on an 18th century US Supreme Court
 7          ruling (and quite possibly the only government in the world you can contact per e-
            mail through a Gmail-address), it’s not on the list of 566 Native American tribes
 8          legally recognized by the US.

 9          Apparently, even Eco Science itself wasn’t too impressed: while it did send out a
            PR, it never filed an 8-K with the SEC, which is an obligation to public companies
10
            when they have material news to report. I agree with the company the banking
11          business is immaterial (and, besides, of a questionable legality, but I’ll leave that to
            the experts), but is most of all a poor attempt to distract investors from impending
12          doom.

13          Anyway, I digress. By far, the most important news for ESSI shareholders over
            these last couple of months is the SEC has today declared the registration statement
14
            effective, making it possible for Giguiere to start selling stock legally now. Based
15          on the uncanny number of similarities between Eventure Interactive and Eco
            Science Solutions, I strongly believe history will repeat itself: Eco Science’s
16          extended run will soon be over. With dilution in full swing, I believe Giguiere will
            run yet another share price straight into the ground.
17
            166.    In conclusion, the article stated that the Company “must be one of the most cynical
18

19   publicly traded ‘companies’” that the author had “ever come across,” and the author provided his

20   opinion on the dire prospects of the Company, stating, in relevant part:
21          Conclusion
22
            Eco Science Solutions must be one of the most cynical publicly traded “companies”
23          I’ve ever come across. While many OTC-listed small caps have very little
            substance, at least most of them fake doing something. Eco Science Solutions
24          doesn’t even bother. After having created two extremely basic apps and now
            apparently a move into tribal “banking,” the company to me seems ready to move
25          on to the real purpose of this operation: printing new stock.
26
            With a small float, lots of volatility and several great “buy the dip” opportunities,
27          ESSI stock has been a day trader’s dream in 2016 and 2017. It’s fundamentally
            worthless though, and it doesn’t take a genius to see this. But there’s no shortage
28          of OTC stocks which are clear “zeroes.” And most of them, like ESSI, have
                                                        57
                         Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.556
                                                               PagePage
                                                                    58 of63
                                                                          84of 123



 1          excessive borrow rates, which make shorting tremendously expensive. The most
            difficult question is not determining the value, but when the bubble will finally pop.
 2          If you’re right about the value, but completely wrong about the timing, you’ll likely
 3          lose anyway.

 4          With the SEC now having declared effective the S-1 statement registering an
            additional 14 million shares in the hands of a person with, shall we say, a “colorful”
 5          history and a strong incentive to sell sooner rather than later, I believe the catalyst
            that will pop this bubble has finally arrived.
 6

 7          167.   On this news, the price per share of Eco Science stock fell $0.23, or 9.5%, from the

 8   previous day’s closing price to close at $2.17 on May 16, 2017.

 9   May 19, 2017 SEC Release and Order
10
            168.   On May 19, 2017, the SEC issued a release announcing the temporary suspension of
11
     trading in the Company’s securities pursuant to section 12(k) of the Exchange Act due to “concerns
12
     regarding the accuracy and adequacy of publicly disseminated information concerning, among other
13
     things, ESSI’s proposed acquisition of Ga Du Bank, Inc.” The SEC release stated, in relevant part:
14

15          SECURITIES EXCHANGE ACT OF 1934
            Release No. 80737 / May 19, 2017
16
            The Securities and Exchange Commission (“Commission”) announced the temporary
17          suspension, pursuant to Section 12(k) of the Securities Exchange Act of 1934 (the
            “Exchange Act”), of trading in the securities of Eco Science Solutions, Inc. (“ESSI”),
18
            of Malawea, Hawaii at 9:30 a.m. EDT on May 22, 2017, and terminating at 11:59 p.m.
19          EDT on June 5, 2017.

20          The Commission temporarily suspended trading in the securities of ESSI because of
            concerns regarding the accuracy and adequacy of publicly disseminated information
21          concerning, among other things, ESSI’s proposed acquisition of Ga Du Bank, Inc. This
            order was entered pursuant to Section 12(k) of the Securities Exchange Act of 1934
22
            (Exchange Act).
23
            The Commission acknowledges FINRA’s assistance in this matter.
24
            The Commission cautions broker-dealers, shareholders, and prospective purchasers
25          that they should carefully consider the foregoing information along with all other
26          currently available information and any information subsequently issued by the
            company.
27
            Further, brokers and dealers should be alert to the fact that, pursuant to Rule 15c2-11
28          under the Exchange Act, at the termination of the trading suspension, no quotation may
                                                      58
                         Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.557
                                                               PagePage
                                                                    59 of64
                                                                          84of 123



 1          be entered unless and until they have strictly complied with all of the provisions of the
            rule. If any broker or dealer has any questions as to whether or not he has complied
 2          with the rule, he should not enter any quotation but immediately contact the staff in the
 3          Division of Trading and Markets, Office of Interpretation and Guidance, at (202) 551-
            5777. If any broker or dealer is uncertain as to what is required by Rule 15c2-11, he
 4          should refrain from entering quotations relating to ESSI’s securities until such time as
            he has familiarized himself with the rule and is certain that all of its provisions have
 5          been met. If any broker or dealer enters any quotation which is in violation of the rule,
            the Commission will consider the need for prompt enforcement action.
 6

 7          If any broker-dealer or other person has any information which may relate to this
            matter, they should immediately contact Gerald Gross, Assistant Regional Director,
 8          New York Regional Office at (212) 336-0085 or Michael D. Paley, Assistant Regional
            Director, New York Regional Office at (212) 336-0145.
 9
            169.    On May 19, 2017, the SEC also issued the Order against the Company. It stated that
10

11   “there is a lack of current and accurate information concerning the securities of [the Company]” due

12   to “concerns regarding the adequacy and accuracy” of information provided in its May 5, 2017 press

13   release with regard to its potential acquisition of Ga Du Bank. The Order noted, in relevant part:
14
            It appears to the Securities and Exchange Commission that there is a lack of current
15          and accurate information concerning the securities of Eco Science Solutions, Inc. (CIK
            No. 0001490873), a Nevada corporation with its principal place of business listed as
16          Makawao, Hawaii with stock quoted on OTC Link, operated by OTC Markets Group
            Inc., under the ticker symbol ESSI, because of concerns regarding the adequacy and
17          accuracy of information in a company press release dated May 5, 2017 relating to the
            company’s proposed acquisition of Ga Du Bank, Inc.
18

19          The Commission is of the opinion that the public interest and the protection of investors
            require a suspension of trading in the securities of the above-listed company.
20
     Stock Resumes Trading
21
            170.    On June 6, 2017, the Company’s stock resumed trading, and closed at $0.65 per share
22
     on that day, which was decline of about $1.72, or 72.5%, from the closing price of the Company’s
23

24   stock on May 19, 2017, the date trading in the Company’s stock was suspended.

25          171.    On September 14, 2017, Eco Science filed a Form 12b-25 Notification of Late Filing
26   with the SEC, stating that the Company “is unable to file, without unreasonable effort and expense,
27

28
                                                    59
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.558
                                                               PagePage
                                                                    60 of65
                                                                          84of 123



 1   its Quarterly Report on Form 10-Q for the quarter ended July 31, 2017 because the Registrant has not
 2   yet been able to compile all the required financial data for the independent auditor to review.”
 3
     The Truth Fully Emerges
 4
            172.    On June 29, 2018, a federal grand jury in the United States Court for the Southern
 5
     District of California issued a four-count criminal indictment against Defendant Giguiere (among
 6
     others) in the Criminal Action for conspiracy to commit securities fraud under 18 U.S.C. § 371, and
 7

 8   securities fraud under 15 U.S.C. §§78j(b), 78ff, and 17 C.F.R. §240.10b-5. The indictment charged

 9   Giguiere with stock manipulation and conducting a pump and dump scheme involving two public
10   companies, one of which related to the Pump and Dump Scheme at Eco Science. On June 29, 2018,
11
     an arrest warrant was issued for Defendant Giguiere. He was later conditionally released on a $2
12
     million bond, with certain of his assets held in the custody of the U.S. Department of Justice (the
13
     “DOJ”) pending further disposition of the forfeiture allegations in the Indictment. Giguiere is slated
14

15   for a jury trial on May 21, 2019.

16          173.    Meanwhile, on July 6, 2018, following its own parallel investigation, the SEC filed

17   the SEC Action against Defendant Giguiere (among others) also pertaining to the Pump and Dump
18   Scheme. For his role in the scheme, the complaint charged Defendant Giguiere with violating Section
19
     10(b) of the Exchange Act and Rules 10b-5(a) and (c) thereunder. See Exhibit A. The SEC Action
20
     seeks a final judgment: (a) restraining and permanently enjoining defendant Giguiere from engaging
21
     in the acts, practices, and courses of business alleged against them in the SEC Action; (b) ordering
22

23   defendant Giguiere to disgorge any ill-gotten gains and to pay prejudgment interest on those amounts

24   (c) imposing civil money penalties on defendant Giguiere pursuant to Section 21(d)(3) of the

25   Exchange Act; (d) imposing penny-stock bar orders against defendant Giguiere under Section
26
     21(d)(6) of the Exchange Act; and (e) imposing permanent officer-and-director bar orders against
27
     defendant Giguiere pursuant to Section 21(d)(2) of the Exchange Act as a result of the violations
28
                                                    60
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.559
                                                               PagePage
                                                                    61 of66
                                                                          84of 123



 1   alleged in the SEC Action. The SEC Action is stayed pending resolution of the criminal charges
 2   brought in the Criminal Action.
 3
                      SUMMARY OF THE INDIVIDUAL DEFENDANTS’ BREACHES
 4
            174.      In breach of their fiduciary duties owed to Eco Science, the Individual Defendants
 5
     engaged in and caused the Company to engage in the Pump and Dump Scheme by causing the
 6

 7   Company to (among other things) engage in fraudulent and worthless transactions that has effectively

 8   ruined the entire enterprise, illegally promote the Company stock through publications, issue

 9   Company stock under false SEC filings to finance the Pump and Dump Scheme, and obtain kick-
10
     backs to the Individual Defendants by liquidating Company stock that was inflated as a result of the
11
     Pump and Dump Scheme.
12
            175.      In further breach of their fiduciary duties owed to Eco Science, the Individual
13
     Defendants willfully or recklessly caused the Company to make false and misleading statements and
14

15   omissions of material fact described herein.

16          176.      In further breach of their fiduciary duties to the Company, the Individual Defendants
17   failed to timely correct these false and misleading statements and/or omissions of material fact.
18
            177.      In further breach of their fiduciary duties to the Company, the Individual Defendants
19
     further failed to institute effective internal controls at Eco Science. Instead, they permitted a culture
20
     of lawlessness to pervade the enterprise.
21

22          178.      Moreover, the Individual Defendants (including the Taylor brothers) have been

23   unjustly enriched at the expense of the Company by obtaining compensation and other unjustified

24   prerequisites at the expense of the Company, all while breaching their fiduciary duties and committing
25   unlawful acts.
26
            179.      In addition, Defendant Giguiere has been unjustly enriched at the expense of the
27
     Company through obtaining millions of inflated share of Eco Science stock in the sham transactions
28
                                                      61
                            Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.560
                                                               PagePage
                                                                    62 of67
                                                                          84of 123



 1   detailed herein without any lawful or rationale consideration. Defendants Lewis and Oveson also
 2   have been unjustly enriched as a result of the worthless Ga Du Bank transaction.
 3
            180.    For that same reason, the Individual Defendants committed corporate waste at the
 4
     expense of the Company by causing it to enter sham transactions (including the Separation Degrees,
 5
     Phenix, and Ga Du Bank transactions) to further the Pump and Dump Scheme and without any
 6

 7   rational or lawful consideration.

 8                                       DAMAGES TO ECO SCIENCE

 9          181.    As a direct and proximate result of the Individual Defendants’ misconduct, resulting
10
     in the Company engaging in the Pump and Dump Scheme and making misrepresentations and
11
     omissions of material fact, Eco Science will lose and expend many millions of dollars.
12
            182.    Such losses include, but are not limited to, legal fees and payments associated with
13
     the Securities Class Actions filed against the Company and Defendants J. Taylor, D. Taylor, and
14

15   Giguiere, and amounts paid to outside lawyers, accountants, and investigators in connection thereto,

16   and the cost of settling or resolving the actions.
17          183.    Such losses include the SEC’s suspension of trading in the Company’s securities.
18
            184.    Such losses include investigative costs in connection with governmental investigations
19
     of the misconduct alleged herein, including in connection to the Criminal Action and SEC Action.
20
            185.    Such losses include the overpayment of Company stock for (a) the acquisition of Ga
21

22   Du Bank and (b) the toxic transactions with Separation Degrees and Phenix.

23          186.    Relatedly, such losses include the corporate assets wasted through the Pump and

24   Dump Scheme, especially through the significant amounts of common stock awarded to Defendant
25   Giguiere’s companies for essentially nothing in return.
26

27

28
                                                     62
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.561
                                                               PagePage
                                                                    63 of68
                                                                          84of 123



 1           187.    In addition, such losses include damages from Giguiere’s systemic and massive selling
 2   of Eco Science stock, leading to a fundamental collapse of the share price and the Company as a
 3
     going concern, and rendering it unable to attract new investors and obtain requisite financing.
 4
             188.    Such losses also include compensation, bonuses, and/or benefits paid to the Individual
 5
     Defendants who breached their fiduciary duties to the Company, and/or aided and abetted said breach.
 6

 7           189.    Such losses also include lost revenues caused by customers’ loss of trust in the

 8   Company’s business and potential products and losses in potential investments caused by investors

 9   loss of trust in the Company’s business and products.
10
             190.    Relatedly, such losses include a loss of reputation and goodwill, and a “liar’s discount”
11
     that will plague the Company’s stock in the future.
12
                                           DERIVATIVE ALLEGATIONS
13
             191.    Plaintiff brings this action derivatively and for the benefit of Eco Science to redress
14

15   injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

16   fiduciary duties as directors, officers, and controlling person of Eco Science and unjust enrichment,
17   as well as the aiding and abetting thereof.
18
             192.    Eco Science is named solely as a nominal party in this action. This is not a collusive
19
     action to confer jurisdiction on this Court that it would not otherwise have.
20
             193.    Plaintiff is, and has been at all relevant times, an Eco Science shareholder. Plaintiff
21

22   will adequately and fairly represent the interests of Eco Science in enforcing and prosecuting its

23   rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to enforce

24   and prosecute this action.
25                                 DEMAND FUTILITY ALLEGATIONS
26
             194.    Plaintiff incorporates by reference and re-alleges each and every allegation stated
27
     above as if fully set forth herein.
28
                                                     63
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.562
                                                               PagePage
                                                                    64 of69
                                                                          84of 123



 1          195.    A pre-suit demand on the Board of Eco Science is futile and, therefore, excused. At
 2   the time of filing both the original and this amended complaint, the Board consists of the following
 3
     four Individual Defendants: Defendants J. Taylor, D. Taylor, Lewis, and Oveson (collectively, the
 4
     “Directors”). Plaintiff only needs to allege demand futility as to two of these four Directors.
 5
            196.    Demand is excused as to all of the Directors because each one of them faces,
 6

 7   individually and collectively, a substantial likelihood of liability as a result of, among other things,

 8   their (a) participation in and causing the Company to participate in the Pump and Dump Scheme, (b)

 9   knowingly or recklessly making and/or causing the Company to make the false and misleading
10
     statements and omissions of material facts described herein, (c) failing to implement even bare
11
     minimum internal controls, (d) providing themselves excessive compensation while breaching their
12
     fiduciary duties and in furtherance of the Pump and Dump Scheme, and (e) causing the Company to
13
     waste corporate assets by engaging in sham transactions to further the Pump and Dump Scheme. In
14

15   addition, each of the Directors lacks the requisite independence to impartially consider a demand to

16   commence and aggressively prosecute this action because, among other things, their livelihoods are
17   dependent on Defendant Giguiere, the actual controller of the Company who lies at the center of the
18
     conspiracy alleged herein. As a result of the foregoing, each of the Directors faces a substantial
19
     likelihood of liability, is not disinterested, and is unable to impartially investigate the charges and
20
     decide whether to pursue action against themselves. Accordingly, demand upon each of them is
21
     futile, and thus excused.
22

23          197.    Additional reasons that demand on each Director is futile follow:

24   Defendant J. Taylor
25          198.    Defendant J. Taylor was directly responsible for all of the wrongful conduct described
26   herein, by participating from the very beginning in the Pump and Dump Scheme (including by
27
     allowing Giguiere to control the Company as an undisclosed control person, causing the Company to
28
                                                     64
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.563
                                                               PagePage
                                                                    65 of70
                                                                          84of 123



 1   engage in sham transactions to enrich the Individual Defendants, causing the issuance of stock grants
 2   to Giguiere under false pretenses, and causing and/or permitting illegal promotion of the Company
 3
     on The Money Street), awarding himself compensation from illicit proceeds from the scheme,
 4
     granting himself lucrative shares from the Company in patently one-sided transactions, and making
 5
     and causing the Company to make the false and misleading statements and material omissions alleged
 6

 7   herein. Indeed, Defendant J. Taylor is a defendant in the Securities Class Actions arising from these

 8   false and misleading statements and is alleged to be a co-conspirator of the Pump and Dump Scheme

 9   in the SEC Action. As the CEO, President, Secretary, and a Company director, Defendant J. Taylor
10
     conducted little, if any, oversight of the Company’s engagement in the scheme to make false and
11
     misleading statements and/or omissions of material fact, consciously disregarded his duties to
12
     monitor engagement in the scheme, and consciously disregarded his duties to protect corporate assets.
13
     In fact, according to the Company’s 2015 Form 10-K and 2016 Form 10-K, the Company did not
14

15   have effective disclosure controls, “material weaknesses” existed as to those controls, the Company

16   lacked an audit committee or any independent directors, and had insufficient policies governing
17   financial reporting obligations. Thus, Defendant J. Taylor is further liable as a director for utterly
18
     failing to implement internal controls necessary to prevent or bring a halt to the Pump and Dump
19
     Scheme. Thus, for these reasons, too, Defendant J. Taylor faces a substantial likelihood of liability,
20
     and demand upon him is futile and, therefore, excused.
21
            199.    In addition, Defendant J. Taylor has served as the Company’s President and CEO since
22

23   December 2015. He has also served as the Company’s Secretary and as a Company director since

24   January 2016. As the Company admits in the 2016 10-K, he is a non-independent director. He
25   received lavish compensation, including $8,305,000 for the fiscal year ended January 31, 2017.
26
     Defendant J. Taylor’s large Company stock holding, worth over $44.2 million on March 31, 2017,
27
     reveals his interest in keeping the Company’s stock price as high as possible (in addition to subjecting
28
                                                    65
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.564
                                                               PagePage
                                                                    66 of71
                                                                          84of 123



 1   him to liability for unjust enrichment in receiving these benefits while breaching his fiduciary duties
 2   to the Company). Furthermore, Defendant J. Taylor is the brother of Defendant D. Taylor, who is
 3
     likely to face liability for the scheme outlined herein. Even more fundamentally, Defendant J. Taylor
 4
     is beholden to Defendant Giguiere for his livelihood, as he has received his salary from illicit proceeds
 5
     from the Pump and Dump Scheme largely orchestrated by Defendant Giguiere and generous grants
 6

 7   of Company stock that has been inflated in value as a direct result of that scheme. He is also

 8   controlled by Defendant Giguiere as the Company’s undisclosed control person. In fact, Defendant

 9   J. Taylor’s controlling block of Company shares was paid for directly by Defendant Giguiere, and J.
10
     Taylor’s position as CEO of the Company was at the behest of Defendant Giguiere. Yet Defendant
11
     Giguiere is at the center of this Action: he was and is the mastermind and a primary beneficiary of
12
     the Pump and Dump Scheme, directed the Company to make the false and misleading statements
13
     alleged herein, has been sued in the Securities Class Actions and the SEC Action for the wrongful
14

15   conduct at the heart of this Action, and is under indictment in the Criminal Action, with trial to

16   commence next year. In fact, as alleged herein, Defendant J. Taylor has been consistent in his
17   subservience to Defendant Giguiere in furthering the Pump and Dump Scheme to Defendant
18
     Giguiere’s benefit.    Thus, for these reasons, too, Defendant J. Taylor is not independent or
19
     disinterested, and thus demand upon him is futile and, therefore, excused.
20
     Defendant D. Taylor
21
            200.    Defendant D. Taylor was directly responsible for all of the wrongful conduct described
22

23   herein, by participating from the very beginning in the Pump and Dump Scheme as alleged herein

24   (including by allowing Giguiere to control the Company as an undisclosed control person, causing

25   the Company to engage in sham transactions to enrich the Individual Defendants, causing the issuance
26   of stock grants to Giguiere under false pretenses, and causing and/or permitting illegal promotion of
27
     the Company on The Money Street), awarding himself compensation from illicit proceeds from the
28
                                                     66
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.565
                                                               PagePage
                                                                    67 of72
                                                                          84of 123



 1   scheme, granting himself lucrative shares from the Company in patently one-sided transactions, and
 2   making and causing the Company to make the false and misleading statements and material omissions
 3
     alleged herein. Defendant D. Taylor also is a defendant in the Securities Class Actions arising from
 4
     these false and misleading statements and is alleged to be a co-conspirator of the Pump and Dump
 5
     Scheme in the SEC Action. As the CFO and a Company director, Defendant J. Taylor conducted
 6

 7   little, if any, oversight of the Company’s engagement in the scheme to make false and misleading

 8   statements and/or omissions of material fact, consciously disregarded his duties to monitor

 9   engagement in the scheme, and consciously disregarded his duties to protect corporate assets. In fact,
10
     according to the Company’s 2015 Form 10-K and 2016 Form 10-K, the Company did not have
11
     effective disclosure controls, “material weaknesses” existed as to those controls, the Company lacked
12
     an audit committee or any independent directors, and had insufficient policies governing financial
13
     reporting obligations. Thus, Defendant D. Taylor is further liable as a director for utterly failing to
14

15   implement internal controls necessary to prevent or bring a halt to the Pump and Dump Scheme.

16   Thus, for these reasons, too, Defendant D. Taylor faces a substantial likelihood of liability, and
17   demand upon him is futile and, therefore, excused.
18
            201.    In addition, Defendant D. Taylor has served as the Company’s CFO since December
19
     2015. He has also served as the Company’s Treasurer and as a Company director since January 2016.
20
     As the Company admits in the 2016 10-K, he is a non-independent director. He received lavish
21
     compensation, including $8,295,000 for the fiscal year ended January 31, 2017. Defendant D.
22

23   Taylor’s large Company stock holding, worth over $44.2 million on March 31, 2017, reveals his

24   interest in keeping the Company’s stock price as high as possible (in addition to subjecting him to
25   liability for unjust enrichment in receiving these benefits while breaching his fiduciary duties to the
26
     Company). Furthermore, Defendant D. Taylor is the brother of Defendant J. Taylor, who is likely to
27
     face liability for the scheme outlined herein. Even more fundamentally, Defendant D. Taylor is
28
                                                    67
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.566
                                                               PagePage
                                                                    68 of73
                                                                          84of 123



 1   beholden to Defendant Giguiere for his livelihood, as he has received his salary from illicit proceeds
 2   from the Pump and Dump Scheme largely orchestrated by Defendant Giguiere and generous grants
 3
     of Company stock that has been inflated in value as a direct result of that scheme. He is also
 4
     controlled by Defendant Giguiere as the Company’s undisclosed control person. In fact, Defendant
 5
     D. Taylor’s controlling block of Company shares was paid for directly by Defendant Giguiere, and
 6

 7   D. Taylor’s position as CFO of the Company was at the behest of Defendant Giguiere. Yet Defendant

 8   Giguiere is at the center of this Action: he was and is the mastermind and a primary beneficiary of

 9   the Pump and Dump Scheme, directed the Company to make the false and misleading statements
10
     alleged herein, has been sued in the Securities Class Actions and the SEC Action for the wrongful
11
     conduct at the heart of this Action, and is under indictment in the Criminal Action, with trial to
12
     commence next year. In fact, as alleged herein, Defendant D. Taylor has been consistent in his
13
     subservience to Defendant Giguiere in furthering the Pump and Dump Scheme to Defendant
14

15   Giguiere’s benefit.   Thus, for these reasons, too, Defendant D. Taylor is not independent or

16   disinterested, and thus demand upon him is futile and, therefore, excused.
17   Defendant Lewis
18          202.    As a Company director, Defendant Lewis breached his fiduciary duties to the
19
     Company and aided and abetted the other Individual Defendants’ breaches of fiduciary duty to the
20
     Company. Namely, Defendant Lewis, due to his employment with Ga Du Bank, helped effectuate
21
     the bogus Ga Du Bank acquisition as part of the Pump and Dump Scheme, and caused and/or
22

23   permitted the Company to fail to disclose the material adverse facts concerning that acquisition

24   because he knew that Ga Du Bank would not be able to provide the Company with the financial

25   banking services it desired and had represented it would obtain in its public statements. Yet he was
26   aware that the making of such false statements helped effectuate the acquisition of Ga Du Bank,
27
     which acquisition he has handsomely benefited from as part of the Pump and Dump Scheme, thereby
28
                                                     68
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.567
                                                               PagePage
                                                                    69 of74
                                                                          84of 123



 1   wasting valuable corporate assets and being unjustly enriched. Those false statements, in turn, have
 2   given rise to the Securities Class Actions alleging violations of the federal securities laws. Thus, for
 3
     these reasons, too, Defendant Lewis faces a substantial likelihood of liability, and demand upon him
 4
     is futile and, therefore, excused.
 5
            203.    In addition, Defendant Lewis has served as a Company director since June 21, 2017.
 6

 7   He is entitled to receive lavish compensation, including an annual salary of $120,000. Defendant

 8   Lewis is also entitled to exercise options for 2,500,000 shares of the Company’s common stock. In

 9   addition, Defendant Lewis is entitled to a portion of 16,000,000 shares of restricted Company stock
10
     to the founders of Ga Du (which includes Lewis). Moreover, Defendant Lewis is not disinterested
11
     due to the positional benefits he received and continues to receive from Eco Science’s dealings with
12
     Ga Du. Defendant Lewis was appointed to serve as CEO of Ga Du after it was acquired by Eco
13
     Science, and served as President of Ga Du before the acquisition, yet Ga Du is at the center of one of
14

15   the key transactions challenged in this Action. For these same reasons, Defendant Lewis is beholden

16   to Defendants Giguiere, J. Taylor, and D. Taylor, who through the Pump and Dump Scheme installed
17   him in the managerial positions and granted him the lush compensation that he now enjoys.
18
     Accordingly, if Defendant Lewis were to take action against them, he would undermine his critical
19
     positions and benefits, in addition to implicating himself for his own role in the Ga Du scheme. Thus,
20
     for these reasons, too, Defendant Lewis is not independent or disinterested, and thus demand upon
21
     him is futile and, therefore, excused.
22

23   Defendant Oveson

24          204.    As a Company director, Defendant Oveson breached his fiduciary duties to the

25   Company and aided and abetted the other Individual Defendants’ breaches of fiduciary duty to the
26   Company. Namely, Defendant Oveson, due to his employment with Ga Du Bank, helped effectuate
27
     the bogus Ga Du Bank acquisition as part of the Pump and Dump Scheme, and caused and/or
28
                                                     69
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.568
                                                               PagePage
                                                                    70 of75
                                                                          84of 123



 1   permitted the Company to fail to disclose the material adverse facts concerning that acquisition
 2   because he knew that Ga Du Bank would not be able to provide the Company with the financial
 3
     banking services it desired and had represented it would obtain in its public statements. Yet he was
 4
     aware that the making of such false statements helped effectuate the acquisition of Ga Du Bank,
 5
     which acquisition he has handsomely benefited from as part of the Pump and Dump Scheme, thereby
 6

 7   wasting valuable corporate assets and being unjustly enriched. Those false statements, in turn, have

 8   given rise to the Securities Class Actions alleging violations of the federal securities laws. Thus, for

 9   these reasons, too, Defendant Oveson faces a substantial likelihood of liability, and demand upon him
10
     is futile and, therefore, excused.
11
            205.    In addition, Defendant Oveson has served as a Company director since June 21, 2017.
12
     He is entitled to receive lavish compensation, including an annual salary of $120,000. Defendant
13
     Oveson is also entitled to exercise options for 1,500,000 shares of the Company’s common stock.
14

15   Moreover, Defendant Oveson is not disinterested due to the positional benefits he received and

16   continues to receive from Eco Science’s dealings with Ga Du. Defendant Oveson was appointed to
17   serve as Chief Operating Officer of Ga Du after it was acquired by Eco Science, and was responsible
18
     for the operations of Ga Du Bank before the acquisition, , yet Ga Du is at the center of one of the key
19
     transactions challenged in this Action. For these same reasons, Defendant Oveson is beholden to
20
     Defendants Giguiere, J. Taylor, and D. Talyor, who through the Pump and Dump Scheme installed
21
     him in the managerial positions and granted him the lush compensation that he now enjoys.
22

23   Accordingly, if Defendant Lewis were to take action against them, he would undermine his critical

24   positions and benefits, in addition to implicating himself for his own role in the Ga Du scheme. Thus,
25   for these reasons, too, Defendant Oveson is not independent or disinterested, and thus demand upon
26
     him is futile and, therefore, excused.
27

28
                                                     70
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.569
                                                               PagePage
                                                                    71 of76
                                                                          84of 123



 1           206.    Eco Science has been, and will continue to be, exposed to significant losses due to the
 2   wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves
 3
     or others who were responsible for the wrongful conduct to attempt to recover for Eco Science any
 4
     part of the damages Eco Science suffered, and will continue to suffer, thereby. Thus, any demand on
 5
     the Directors is futile.
 6

 7           207.    The Individual Defendants’ conduct described herein and summarized above could

 8   not have been the product of legitimate business judgment as it was based on bad faith and intentional,

 9   reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation from their
10
     violations of duty pursuant to the Company’s charter (to the extent such a provision exists). As a
11
     majority of the Directors face a substantial likelihood of liability, they are self-interested in the
12
     transactions challenged herein and cannot be presumed to be capable of exercising independent and
13
     disinterested judgment about whether to pursue this action on behalf of the shareholders of the
14

15   Company. Accordingly, demand is excused as being futile.

16           208.    The acts complained of herein constitute violations of fiduciary duties owed by Eco
17   Science’s officers and directors, and these acts are incapable of ratification.
18
             209.    The Directors may also be protected against personal liability for their acts of
19
     mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability
20
     insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,
21
     monies belonging to the stockholders of Eco Science. If there is a directors’ and officers’ liability
22

23   insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

24   action brought directly by the Company against the Directors, known as, inter alia, the “insured-
25   versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the
26
     officers of Eco Science, there would be no directors’ and officers’ insurance protection. Accordingly,
27
     the Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought
28
                                                      71
                            Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.570
                                                               PagePage
                                                                    72 of77
                                                                          84of 123



 1   derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists,
 2   will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is futile
 3
     and, therefore, excused.
 4
            210.    If there is no directors’ and officers’ liability insurance, then the Directors will not
 5
     cause Eco Science to sue the Individual Defendants named herein, since, if they did, they would face
 6

 7   a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

 8          211.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of them,

 9   at least two of them, cannot consider a demand with disinterestedness and independence.
10
     Consequently, a demand upon the Board is excused as futile.
11
                                                FIRST CLAIM
12
                      Against the Individual Defendants for Breach of Fiduciary Duty
13
            212.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
14

15   above, as though fully set forth herein.

16          213.    As officers, directors, and/or controlling person of Eco Science, the Individual
17   Defendants owed to the Company the duty to exercise candor, good faith, and loyalty in the
18
     management and administration of Eco Science’s business and affairs.
19
            214.    The Individual Defendants violated and breached their fiduciary duties of candor,
20
     good faith, loyalty, reasonable inquiry, oversight, and supervision.
21

22          215.    The Individual Defendants’ conduct set forth herein was due to their intentional or

23   reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

24   Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the
25   rights and interests of Eco Science.
26
            216.    In breach of their fiduciary duties, the Individual Defendants engaged in and caused
27
     the Company to engage in the Pump and Dump Scheme as described herein, including by entering a
28
                                                    72
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.571
                                                               PagePage
                                                                    73 of78
                                                                          84of 123



 1   conspiracy to install nominal “officers” to run the Company without disclosing that Giguiere was
 2   actually in control, engaging in sham transactions by exchanging valuable Company assets for
 3
     worthless consideration to artificially inflate the value of the Company’s stock to enrich the Individual
 4
     Defendants, causing the Company to issue stock to the Individual Defendants under false pretenses
 5
     and/or in patent acts of self-dealing, illegally promoting Eco Science shares on The Money Street,
 6

 7   and causing the Company to issue Giguiere millions of shares of Eco Science stock who then lied to

 8   broker dealers in order to deposit and liquidate those shares and further enrich the Individual

 9   Defendants.
10
            217.    Also, in breach of their fiduciary duties owed to Eco Science, the Individual
11
     Defendants willfully or recklessly made and/or caused the Company to make false and misleading
12
     statements and omissions of material fact and fail to disclose that: (1) the Individual Defendants
13
     engaged in and caused the Company to engage in the Pump and Dump Scheme; (2) the Company’s
14

15   leadership by the Taylor brothers was nominal only, the Taylor brothers had been installed by

16   Defendant Giguiere and their controlling block of Company shares had been financed by him, and in
17   truth the Company was controlled by Defendant Giguiere; (3) the software platform and other
18
     purported benefits obtained by the Company in the Separation Degrees transaction were essentially
19
     worthless, and in exchange the Company had given away millions of dollars of stock to allow the
20
     Individual Defendants to engage in and cause the Company to engage in the Pump and Dump
21
     Scheme; (4) the Company’s strategic acquisitions plan lacked veracity; (5) the Company was
22

23   registering ten million of its shares for a purported “equity incentive plan” when in fact they were

24   being awarded to Defendant Giguiere as compensation for, and to further, the Pump and Dump
25   Scheme; (6) Ga Du Bank was just weeks old when the Company announced its acquisition and was
26
     purportedly regulated by a Native American tribe; (7) Ga Du Bank’s charter and ability to engage in
27
     some desired commercial operations was not sufficiently developed, and thus not viable; (8) Ga Du
28
                                                     73
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.572
                                                               PagePage
                                                                    74 of79
                                                                          84of 123



 1   Bank had never obtained a valid banking license and would not soon have a solution for engaging in
 2   banking; (9) the Company’s statements concerning Ga Du Bank was in truth a last-ditch effort to
 3
     keep the Pump and Dump Scheme viable; and (10) the Company failed to maintain adequate internal
 4
     controls. As a result of the foregoing, the Company’s public statements regarding its business,
 5
     operations, and prospects were materially false and misleading at the time they were made. The
 6

 7   Individual Defendants also failed to correct and/or caused the Company to fail to correct these false

 8   and misleading statements and omissions of material fact, rendering them personally liable to the

 9   Company for breaching their fiduciary duties.
10
            218.    In further breach of their fiduciary duties to the Company, the Individual Defendants
11
     failed to institute effective internal controls at Eco Science. According to the Company’s 2015 Form
12
     10-K and 2016 Form 10-K, the Company did not have effective disclosure controls, “material
13
     weaknesses” existed as to those controls, the Company lacked an audit committee or any independent
14

15   directors, and had insufficient policies governing financial reporting obligations. The Individual

16   Defendants’ knowing and fundamental failure to implement even the bare minimum of controls
17   allowed a culture of lawlessness to prevail at the Company, as described herein.
18
            219.    As direct participants in the Pump and Dump Scheme and the other misconduct
19
     described herein, the Individual Defendants had actual knowledge that they had caused the Company
20
     to improperly engage in the Pump and Dump Scheme, made false and misleading statements and
21
     omissions of material fact as described herein, and failed to maintain adequate internal controls.
22

23          220.    These actions were not a good-faith exercise of prudent business judgment to protect

24   and promote the Company’s corporate interests.
25          221.    As a direct and proximate result of the Individual Defendants’ breaches of their
26
     fiduciary obligations, Eco Science has sustained and continues to sustain significant damages. As a
27
     result of the misconduct alleged herein, the Individual Defendants are liable to the Company.
28
                                                    74
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.573
                                                               PagePage
                                                                    75 of80
                                                                          84of 123



 1          222.      Plaintiff on behalf of Eco Science has no adequate remedy at law.
 2                                              SECOND CLAIM
 3
                Against Defendants Giguiere, Lewis, and Oveson for Aiding and Abetting
 4                                    Breach of Fiduciary Duty

 5          223.      Plaintiff incorporates by reference and re-alleges each and every allegation set forth
 6   above, as though fully set forth herein.
 7
            224.      To the extent Defendants Giguiere, Lewis, and Oveson did not breach their own
 8
     fiduciary duty to Eco Science, such Individual Defendants aided and abetted the Individual
 9
     Defendants who breached their fiduciary duty to Eco Science.
10

11          225.      Defendant Giguiere masterminded, was materially involved in, and personally

12   benefitted from the Pump and Dump Scheme, including the Company’s sham transactions with

13   Defendant Giguiere’s companies that has plundered the Company of assets, and the issuance of false
14
     and misleading statements (including in The Money Street) that inflated Defendant Giguiere’s
15
     considerable Company shares at the expense of Eco Science and its investors.
16
            226.      In addition, by virtue of his role as control person of the Company, Defendant Giguiere
17
     aided and abetted (and also caused) the Company’s issuance of false and misleading statements and
18

19   omissions of material fact as alleged herein.

20          227.      Through the Pump and Dump Scheme, Defendant Giguiere also knowingly assisted
21   the Taylor brothers in maintaining their role and obtaining profits as the nominal managers of the
22
     Company while he was also aware that they were breaching their fiduciary duties to the Company.
23
            228.      By virtue of his control status and orchestrator of the Pump and Dump Scheme,
24
     Defendant Giguiere also knowingly permitted and encouraged the Taylor brothers to fail to
25

26   implement any effective controls at the Company, which resulted in a culture of lawlessness to

27   pervade there.

28
                                                      75
                            Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.574
                                                               PagePage
                                                                    76 of81
                                                                          84of 123



 1          229.    Defendants Lewis and Oveson had knowledge of Eco Science’s directors’ and
 2   officers’ breaches of fiduciary duty in connection with the sham Ga Du Bank acquisition due to their
 3
     respective employments and associations with Ga Du.
 4
            230.    By virtue of that employment and association, Defendants Lewis and Oveson were
 5
     aware that Ga Du Bank would not be able to provide the financial banking services that Eco Science
 6

 7   sought and had presented in its public statements.

 8          231.    Thus Defendants Lewis and Oveson were aware that the Company’s statements

 9   concerning the Ga Du Bank acquisition were materially false and misleading, and yet caused and/or
10
     permitted such statements to be disseminated anyway.
11
            232.    Defendants Lewis and Oveson also aided and abetted the other Individual Defendants’
12
     breach of fiduciary duty by causing the Company to grossly overpay via Company stock for the
13
     acquisition of Ga Du Bank in a sham transaction for worthless or near-worthless consideration, which
14

15   acquisition Defendants Lewis and Oveson benefited from through their nomination as directors of

16   the Company, positions at Ga Du, salaries on account of such positions, and lucrative stock awards
17   that were inflated due to the false and misleading statements alleged herein.
18
            233.    Each of Defendants Giguiere, Lewis, and Oveson had the power and/or ability to, and
19
     did, directly or indirectly control or influence the Company’s general affairs, including the content of
20
     public statements disseminated by Eco Science, and had the power and/or ability to directly or
21
     indirectly control or influence one another.
22

23          234.    Each of Defendants Giguiere, Lewis, and Oveson is jointly and severally liable to the

24   same extent as any other Individual Defendant is liable for breaches of fiduciary duty as set forth
25   herein or violations of any other laws.
26
            235.    Each of Defendants Giguiere, Lewis, and Oveson is liable to the same extent as any
27
     other Individual Defendant is liable for violations of laws set forth herein.
28
                                                     76
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.575
                                                               PagePage
                                                                    77 of82
                                                                          84of 123



 1          236.    As a direct and proximate result of Defendants Lewis, Giguiere, and Oveson’s aiding
 2   and abetting of the breaches of fiduciary duty alleged herein, Eco Science has sustained and will
 3
     continue to sustain substantial damages as detailed herein.
 4
            237.    Plaintiff on behalf of Eco Science has no adequate remedy at law.
 5
                                                THIRD CLAIM
 6

 7                       Against the Individual Defendants for Unjust Enrichment

 8          238.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

 9   above, as though fully set forth herein.
10          239.    By their wrongful acts, violations of law, and false and misleading statements and
11
     omissions of material fact that they made and/or caused to be made, the Individual Defendants were
12
     unjustly enriched at the expense of, and to the detriment of, Eco Science.
13
            240.    The Individual Defendants either benefitted financially from the improper conduct,
14

15   and received unjustly lucrative bonuses tied to the false and misleading statements, or received

16   bonuses, stock options, or similar compensation from Eco Science that was tied to the performance

17   or artificially inflated valuation of Eco Science, and/or received compensation or otherwise received
18   payments that was unjust in light of the Individual Defendants’ bad faith conduct.
19
            241.    First, all of the Individual Defendants have been unjustly enriched at the expense of
20
     the Company by receiving unjustified compensation in the form of compensation and perquisites
21
     while breaching their fiduciary duties and/or aiding and abetting the breach of fiduciary duties, as
22

23   alleged herein. In fact, the Taylor brothers’ “salaries” from the Company were financed from

24   proceeds from the Pump and Dump Scheme itself and its sham transactions. Moreover, as reported

25   in the 2016 Form 10-K, the Taylor brothers each provided themselves – in a patent self-dealing
26
     transaction – three million shares (worth some $8,190,000 at the time of issuance) the Company’s
27

28
                                                    77
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.576
                                                               PagePage
                                                                    78 of83
                                                                          84of 123



 1   inflated shares, purportedly as “stock based compensation recorded as management fees” for serving
 2   as the Company’s officers.
 3
            242.    Second, Defendant Giguiere has been unjustly enriched at the expense of the Company
 4
     through obtaining millions of inflated shares of Eco Science stock in the sham transactions detailed
 5
     herein without any lawful or rationale consideration, and then liquidating those inflated shares for
 6

 7   illicit proceeds for more than $8.5 million, all as part of the Pump and Dump Scheme and in breach

 8   of his fiduciary duties and/or through aiding and abetting the other Individual Defendants’ breaches

 9   of fiduciary duty.
10
            243.    Third, Defendants Lewis and Oveson have been unjustly enriched as a result of the
11
     worthless Ga Du Bank transaction and their breaches of fiduciary duty and their aiding and abetting
12
     the other Individual Defendants’ breaches of fiduciary duty in helping effectuate and misrepresent
13
     the same. They were each appointed “directors” of Eco Science and officers of Ga Du following the
14

15   Company’s acquisition of Ga Du and provided $120,000 each for those roles, despite the Company

16   being essentially worthless. Defendant Lewis was also given the option to purchase 2.5 million of
17   common stock at the discounted price of $2 per share, to vest in twenty-four months. Defendant
18
     Oveson was similarly given the option to purchase 1.5 million of common stock at the same option
19
     price, to vest in twenty-four months. In addition, Eco Science issued 16,000,000 shares of restricted
20
     Company stock to the founders of Ga Du, which included Defendant Lewis.
21
            244.    Plaintiff, as a shareholder and a representative of Eco Science, seeks restitution from
22

23   the Individual Defendants and seeks an order from this Court disgorging all profits, including from

24   benefits and other compensation, and any performance-based or valuation-based compensation
25   obtained by the Individual Defendants due to their wrongful conduct and breach of their fiduciary
26
     duties and/or their aiding and abetting breach of fiduciary duties.
27
            245.    Plaintiff on behalf of Eco Science has no adequate remedy at law.
28
                                                    78
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.577
                                                               PagePage
                                                                    79 of84
                                                                          84of 123



 1                                              FOURTH CLAIM
 2                  Against The Individual Defendants for Waste of Corporate Assets
 3
            246.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
 4
     above, as though fully set forth herein.
 5
            247.    As a result of the foregoing, and by failing to properly consider the interests of the
 6

 7   Company and its public shareholders, the Individual Defendants have caused Eco Science to waste

 8   valuable corporate assets: by engaging in the Pump and Dump Scheme; by paying themselves

 9   excessive compensation in patent acts of self-dealing; grossly overpaying with Company stock for
10
     the impotent Ga Du “Bank”, the sham “collaboration” with Separation Degrees for worthless assets,
11
     and the toxic financing transaction with Phenix; by incurring many millions of dollars of legal liability
12
     and legal and investigative costs to defend unlawful actions; and by losing valuable assets from
13
     investors and customers who no longer trust the Company.
14

15          248.    As a result of the waste of corporate assets, the Individual Defendants are each liable

16   to the Company.
17          249.    Plaintiff on behalf of Eco Science has no adequate remedy at law.
18
                                                FIFTH CLAIM
19
                          Against the Individual Defendants for Abuse of Control
20
            250.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
21

22   above, as though fully set forth herein.

23          251.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

24   ability to control and influence Eco Science, for which they are legally responsible.
25          252.    As a direct and proximate result of the Individual Defendants’ abuse of control, Eco
26
     Science has sustained significant damages. As a direct and proximate result of the Individual
27
     Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Eco Science
28
                                                     79
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.578
                                                               PagePage
                                                                    80 of85
                                                                          84of 123



 1   has sustained and continues to sustain significant damages. As a result of the misconduct alleged
 2   herein, the Individual Defendants are liable to the Company.
 3
            253.    Plaintiff on behalf of Eco Science has no adequate remedy at law.
 4
                                                SIXTH CLAIM
 5
                      Against the Individual Defendants for Gross Mismanagement
 6

 7          254.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

 8   above, as though fully set forth herein.

 9          255.    By their actions alleged herein, the Individual Defendants abandoned and abdicated
10
     their responsibilities and fiduciary duties with regard to prudently managing the assets and business
11
     of Eco Science in a manner consistent with the operations of a publicly-held corporation.
12
            256.    As a direct and proximate result of the Individual Defendants’ gross mismanagement
13
     and breaches of duty alleged herein, Eco Science has sustained and will continue to sustain significant
14

15   damages.

16          257.    As a result of the misconduct and breaches of duty alleged herein, the Individual
17   Defendants are liable to the Company.
18
            258.    Plaintiff, on behalf of Eco Science, has no adequate remedy at law.
19
                                           REQUEST FOR RELIEF
20
            FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all
21

22   Individual Defendants as follows:

23                  (a)     Declaring that Plaintiff may maintain this action on behalf of Eco Science, and

24   that Plaintiff is an adequate representative of the Company;
25                  (b)     Declaring that the Individual Defendants have breached and/or aided and
26
     abetted the breach of their fiduciary duties to Eco Science;
27
                    (c)     Determining and awarding to Eco Science the damages sustained by it as a
28
                                                    80
                          Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.579
                                                               PagePage
                                                                    81 of86
                                                                          84of 123



 1   result of the violations set forth above from each of the Individual Defendants, jointly and severally,
 2   together with pre-judgment and post-judgment interest thereon;
 3
                    (d)      Directing Eco Science and the Individual Defendants to take all necessary
 4
     actions to reform and improve its corporate governance and internal procedures to comply with
 5
     applicable laws and to protect Eco Science and its shareholders from a repeat of the damaging events
 6

 7   described herein, including, but not limited to, putting forward for shareholder vote the following

 8   resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and the following

 9   actions as may be necessary to ensure proper corporate governance policies:
10
                          1. a proposal to strengthen the Board’s supervision of operations and develop
11
                 and implement procedures for greater shareholder input into the policies and guidelines
12
                 of the board;
13
                          2. a provision to permit the shareholders of Eco Science to nominate at least
14

15               two candidates for election to the board; and

16                        3. a proposal to ensure the establishment of effective oversight of compliance
17               with applicable laws, rules, and regulations.
18
                    (e)      Awarding Eco Science restitution from Individual Defendants, and each of
19
     them;
20
                    (f)      Awarding Plaintiff the costs and disbursements of this action, including
21
     reasonable attorneys’ and experts’ fees, costs, and expenses; and
22

23                  (g) Granting such other and further relief as the Court may deem just and proper.

24   ////
25   ////
26
     ////
27
     ////
28
                                                     81
                           Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.580
                                                               PagePage
                                                                    82 of87
                                                                          84of 123



 1                                     JURY TRIAL DEMANDED
 2         Plaintiff hereby demands a trial by jury.
 3
     Dated: December 21, 2018                    Respectfully submitted,
 4
                                                 LEVERTY & ASSOCIATES LAW CHTD.
 5

 6                                               Patrick Leverty
 7                                               ___________________________
                                                 Patrick R. Leverty, Esq.
 8                                               Reno Gould House
                                                 832 Willow Street
 9                                               Reno, NV 89502
                                                 Telephone: (775) 322-6636
10
                                                 Facsimile: (775) 322-3953
11                                               Email: pat@levertylaw.com

12                                               Liaison Counsel for Plaintiff

13                                               THE ROSEN LAW FIRM, P.A.
                                                 Phillip Kim
14                                               275 Madison Avenue, 34th Floor
                                                 New York, NY 10016
15                                               Telephone: (212) 686-1060
                                                 Facsimile: (212) 202-3827
16                                               Email: pkim@rosenlegal.com
17
                                                 Counsel for Plaintiff
18

19

20

21

22

23

24

25

26

27

28
                                                   82
                         Verified First Amended Shareholder Derivative Complaint
Case 3:18-cr-03071-WQH
     Case 3:17-cv-00662-LRH-CBC
                         Document 97-2
                                  Document
                                       Filed49
                                             03/25/19
                                                Filed 12/21/18
                                                       PageID.581
                                                               PagePage
                                                                    83 of88
                                                                          84of 123



 1
                                       CERTIFICATE OF SERVICE
 2
            Pursuant to Rule 5(b) of the Federal Rules of Civil Procedure, I hereby certify under penalty
 3
     of perjury that I am an employee of Leverty & Associates Law Chtd., and that service of the
 4
     foregoing was made on this date via electronic service through the Court’s CM/ECF system to all
 5
     parties/counsel requesting service.
 6
            DATED this 21st day of December, 2018.
                                                  Patrick Leverty
 7

 8                                               An employee of Leverty & Associates Law Chtd.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    83
                          Verified First Amended Shareholder Derivative Complaint
DocuSign Envelope ID: CEAFC15F-CC2C-4670-AF91-DE4C84813CBD
          Case 3:18-cr-03071-WQH
               Case 3:17-cv-00662-LRH-CBC
                                   Document 97-2
                                            Document
                                                 Filed49
                                                       03/25/19
                                                          Filed 12/21/18
                                                                 PageID.582
                                                                         PagePage
                                                                              84 of89
                                                                                    84of 123



                                                        VERIFICATION



                        I, Hans Menos am the plaintiff in the within action. I have read the foregoing

                complaint and know the contents thereof. The allegations of the complaint are true of my

                personal knowledge, except as to the matters therein stated to be alleged on information

                and belief, and as to those matters I believe them to be true.

                        I declare under penalty of perjury under the laws of the United States that the

                foregoing is true and correct. Executed this _th day of December 2018.
                                                             12/18/2018




                                            _______________________________
                                                      Hans Menos
Case 3:18-cr-03071-WQH Document 97-2 Filed 03/25/19 PageID.583 Page 90 of 123




                                Exhibit 4
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.584
                                                          Page 1 of Page
                                                                    27 PageID:
                                                                         91 of 123
                                                                               431
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.585
                                                          Page 2 of Page
                                                                    27 PageID:
                                                                         92 of 123
                                                                               432
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.586
                                                          Page 3 of Page
                                                                    27 PageID:
                                                                         93 of 123
                                                                               433
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.587
                                                          Page 4 of Page
                                                                    27 PageID:
                                                                         94 of 123
                                                                               434
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.588
                                                          Page 5 of Page
                                                                    27 PageID:
                                                                         95 of 123
                                                                               435
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.589
                                                          Page 6 of Page
                                                                    27 PageID:
                                                                         96 of 123
                                                                               436
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.590
                                                          Page 7 of Page
                                                                    27 PageID:
                                                                         97 of 123
                                                                               437
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.591
                                                          Page 8 of Page
                                                                    27 PageID:
                                                                         98 of 123
                                                                               438
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.592
                                                          Page 9 of Page
                                                                    27 PageID:
                                                                         99 of 123
                                                                               439
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.593
                                                          Page 10 ofPage
                                                                     27 PageID:
                                                                         100 of 123
                                                                                440
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.594
                                                          Page 11 ofPage
                                                                     27 PageID:
                                                                         101 of 123
                                                                                441
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.595
                                                          Page 12 ofPage
                                                                     27 PageID:
                                                                         102 of 123
                                                                                442
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.596
                                                          Page 13 ofPage
                                                                     27 PageID:
                                                                         103 of 123
                                                                                443
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.597
                                                          Page 14 ofPage
                                                                     27 PageID:
                                                                         104 of 123
                                                                                444
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.598
                                                          Page 15 ofPage
                                                                     27 PageID:
                                                                         105 of 123
                                                                                445
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.599
                                                          Page 16 ofPage
                                                                     27 PageID:
                                                                         106 of 123
                                                                                446
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.600
                                                          Page 17 ofPage
                                                                     27 PageID:
                                                                         107 of 123
                                                                                447
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.601
                                                          Page 18 ofPage
                                                                     27 PageID:
                                                                         108 of 123
                                                                                448
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.602
                                                          Page 19 ofPage
                                                                     27 PageID:
                                                                         109 of 123
                                                                                449
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.603
                                                          Page 20 ofPage
                                                                     27 PageID:
                                                                         110 of 123
                                                                                450
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.604
                                                          Page 21 ofPage
                                                                     27 PageID:
                                                                         111 of 123
                                                                                451
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.605
                                                          Page 22 ofPage
                                                                     27 PageID:
                                                                         112 of 123
                                                                                452
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.606
                                                          Page 23 ofPage
                                                                     27 PageID:
                                                                         113 of 123
                                                                                453
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.607
                                                          Page 24 ofPage
                                                                     27 PageID:
                                                                         114 of 123
                                                                                454
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.608
                                                          Page 25 ofPage
                                                                     27 PageID:
                                                                         115 of 123
                                                                                455
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.609
                                                          Page 26 ofPage
                                                                     27 PageID:
                                                                         116 of 123
                                                                                456
Case
Case 1:17-cv-03707-RMB-KMW
     3:18-cr-03071-WQH Document
                           Document
                                97-2 32
                                      Filed
                                          Filed
                                            03/25/19
                                                02/01/19
                                                       PageID.610
                                                          Page 27 ofPage
                                                                     27 PageID:
                                                                         117 of 123
                                                                                457
Case 3:18-cr-03071-WQH Document 97-2 Filed 03/25/19 PageID.611 Page 118 of 123




                                 Exhibit 5
Case 3:18-cr-03071-WQH Document 97-2 Filed 03/25/19 PageID.612 Page 119 of 123
Case 3:18-cr-03071-WQH Document 97-2 Filed 03/25/19 PageID.613 Page 120 of 123
Case 3:18-cr-03071-WQH Document 97-2 Filed 03/25/19 PageID.614 Page 121 of 123
Case 3:18-cr-03071-WQH Document 97-2 Filed 03/25/19 PageID.615 Page 122 of 123




                                 Exhibit 6
Case 3:18-cr-03071-WQH Document 97-2 Filed 03/25/19 PageID.616 Page 123 of 123
